As filed with the Securities and Exchange Commission on or about January 23, 2013 Registration No.033-50390 and 811-07076 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A Registration Statement Under The Securities Act Of 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No.51 [X] and/or Registration StatementUnder The Investment Company Act Of 1940 [X] Amendment No.52 [X] WILSHIRE MUTUAL FUNDS, INC (Exact Name of Registrant as Specified in Charter) 1299 Ocean Avenue, Suite 700 Santa Monica, California 90401 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, Including Area Code:(310)451-3051 (Name and Address of Agent for Service) Jason A. Schwarz c/o Wilshire Associates Incorporated 1299 Ocean Avenue, Suite 700 Santa Monica, California90401 Copy to: CathyG. O’Kelly Vedder Price P.C. 222 North LaSalle Street Chicago, Illinois 60601 It is proposed that this filing will become effective (check appropriate box) [] immediately upon filing pursuant to paragraph (b); [] on pursuant to paragraph (b); [X] 60 days after filing pursuant to paragraph (a)(1); [] on pursuant to paragraph (a)(1); [] 75 days after filing pursuant to paragraph (a)(2); [] on pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Prospectus March_, 2013 WILSHIRE MUTUAL FUNDS, INC Large Company Growth Portfolio Investment Class Shares (DTLGX) Institutional Class Shares (WLCGX Large Company Value Portfolio Investment Class Shares (DTLVX) Institutional Class Shares (WLCVX) Small Company Growth Portfolio Investment Class Shares (DTSGX) Institutional Class Shares (WSMGX) Small Company Value Portfolio Investment Class Shares (DTSVX) Institutional Class Shares (WSMVX) Wilshire 5000 IndexSM Fund Investment Class Shares (WFIVX) Institutional Class Shares (WINDX) Wilshire International Equity Fund (formerly, Wilshire Large Cap Core Plus Fund) Investment Class Shares (WLCTX) Institutional Class Shares (WLTTX) www.wilfunds.com As with all mutual funds, the Securities and Exchange Commission (the “SEC”) has not approved or disapproved any shares of these Portfolios or determined if this prospectus is accurate or complete.Any representation to the contrary is a criminal offense. TABLE OF CONTENTS Page Fund Summaries 1 Large Company Growth Portfolio 1 Large Company Value Portfolio 6 Small Company Growth Portfolio 11 Small Company Value Portfolio 16 Wilshire 5000 IndexSM Fund 21 Wilshire International Equity Fund 25 More Information About Investments and Risks 31 Management of the Portfolios 37 Investment Adviser 37 Investment Subadvisers 39 Service and Distribution Plan 43 Shareholder Information 43 How To Buy Portfolio Shares 43 How To Sell Portfolio Shares 45 Pricing of Shares 46 How to Exchange Portfolio Shares 47 Anti-Money Laundering Program 48 Right to Reject Purchase or Exchange Orders 48 Householding Policy 49 Dividend and Distribution Information 49 Federal Income Tax Information 49 Financial Highlights 50 Shares of a Portfolio are not deposits or obligations of, or guaranteed or endorsed by, any bank.The shares are not insured or guaranteed by the Federal Deposit Insurance Corporation, the Federal Reserve Board, or any other government agency.You could lose money by investing in a Portfolio. -i- FUND SUMMARIES Large Company Growth Portfolio Investment Objective The Large Company Growth Portfolio’s (the “Portfolio”) investment objective is to provide investment results of a portfolio of publicly traded common stocks of companies in the applicable sub-category of the Wilshire 5000 IndexSM.The applicable sub-category of the Wilshire 5000 IndexSM is the large cap growth sub-category. Fees and Expenses of the Large Company Growth Portfolio This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.75% 0.75% Distribution and Service (12b-1) Fees 0.25% None Other Expenses % % Total Annual Portfolio Operating Expenses % % Example:This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the Example, affect the Portfolio’s performance.During the most recent fiscal year, the Portfolio’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies · The Portfolio focuses on the large company growth segment of the U.S. equity market. · The Portfolio invests substantially all of its assets in common stock of companies with larger market capitalizations—greater than approximately [$250 million] as of December31, 2012. · The Portfolio invests in companies that historically have above average earnings or sales growth and retention of earnings, often such companies have above average price to earnings ratios. · The Portfolio uses a multi-manager strategy with multiple subadvisers who employ different strategies.Each subadviser’s strategy is set forth below: Cornerstone Capital Management, Inc. (“Cornerstone”).Cornerstone’s investment philosophy is premised on successfully identifying a “perception gap”, which it believes exists when consensus expectations fail to recognize the true earnings power of a given company.Cornerstone focuses broadly on companies with over $1 billion in market capitalization, strong management with a proven track record, and a sustainable competitive advantage.Fundamentally, Cornerstone looks to invest in companies with strong organic revenue and operating earnings growth, financially conservative firms whose net income is confirmed by free cash flows, and strong, flexible balance sheets.A further distinguishing feature of Cornerstone’s process is a short-term contrarian approach employed within the context of long-term fundamentals, where it will actively buy and sell around short-term price movement of a company as long as there are no changes to its long-term fundamental expectations.The strategy will typically hold around 35 to 55 securities. Los Angeles Capital Management and Equity Research, Inc. (“Los Angeles Capital”).In managing its portion of the Large Company Growth Portfolio, Los Angeles Capital uses Los Angeles Capital’s Dynamic Alpha Stock Selection ModelSM, a proprietary model, to seek to generate incremental returns above the Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark.Securities with declining alphas or those which increase portfolio risk become sell candidates while securities with improving alphas or those which decrease portfolio risk become buy candidates. Victory Capital Management Inc (“Victory”).Victory employs a growth-oriented style using bottom-up fundamental company analysis as a basis for all investment decisions.Victory constructs its portion of the Large Company Growth Portfolio with high-quality, large-capitalization equity securities that Victory believes are likely to produce superior earnings growth.Victory sells a stock when the fundamental characteristics deteriorate or when a better investment opportunity is identified, and a position is reduced when a 10% position size limit is reached. Principal Risks You may lose money by investing in the Portfolio.In addition, investing in the Portfolio involves the following principal risks: Equity Risk.The principal risk of investing in the Portfolio is equity risk.This is the risk that the prices of stocks held by the Portfolio will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances.Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments.The value of the Portfolio’s shares will go up and down due to movement in the collective returns of the individual securities held by the Portfolio.Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Style Risk.Another risk of investing in the Portfolio is the risk that the Portfolio’s growth style will perform poorly or fall out of favor with investors.For example, at times the market may favor large capitalization stocks over small capitalization stocks, value stocks over growth stocks, or vice versa. 2 Multi-Managed Fund Risk.The Portfolio is a multi-managed fund with multiple subadvisers who employ different strategies.As a result, the Portfolio may have buy and sell transactions in the same security on the same day. Portfolio Turnover Risk.The Portfolio may experience high rates of portfolio turnover, which may result in above average transaction costs and could result in the payment by shareholders of taxes on above-average amounts of realized investment gains, including net short-term capital gains, which are taxed as ordinary income for federal income tax purposes. The Large Company Growth Portfolio may appeal to you if: · you are a long-term investor; · you seek growth of capital; · you believe that the market will favor a particular investment style, such as large cap growth stocks, over other investment styles in the long term and you want a more focused exposure to that investment style; or · you own other funds or stocks which provide exposure to some but not all investment styles and would like a more complete exposure to the equity market. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Portfolio by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio’s average annual total returns compare to those of a broad measure of market performance.The Portfolio’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns [BAR CHART] [During the periods shown in the bar chart, the highest return for a quarter was 15.58% (quarter ended 09/30/10) and the lowest return for a quarter was -23.30% (quarter ended 12/31/08).] The returns for the Portfolio’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. 1 year 5 years 10 years Average Annual Total Returns (periods ended December31, 2012) Investment Class Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Shares Institutional Class Return Before Taxes Russell 1000 Growth Index (reflects no deduction for fees, expenses or taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who are tax exempt or hold their Portfolio shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. 3 After-tax returns are shown for only Investment Class Shares.After-tax returns for Institutional Class Shares will vary. Management Adviser Wilshire Associates Incorporated Subadvisers and Portfolio Managers Cornerstone Thomas G. Kamp, CFA, President, Chief Investment Officer and Portfolio Manager of Cornerstone and Portfolio Manager of the Portfolio.Mr.Kamp has served as Portfolio Manager since 2010. Los Angeles Capital Thomas D. Stevens, Chairman of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Stevens has served as Portfolio Manager since 2002. Hal W. Reynolds, Chief Investment Officer of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Reynolds has served as Portfolio Manager since 2011. Daniel E. Allen, Director of Global Equities of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Allen has served as Portfolio Manager since 2011. Victory Erick F. Maronak, Chief Investment Officer and Senior Manager of Victory and Portfolio Manager of the Portfolio.Mr.Maronak has served as Portfolio Manager since 2007. Scott R. Kefer, CFA, Portfolio Manager of the Portfolio.Mr.Kefer has served as Portfolio Manager since 2007. Jason E. Dahl, CFA, Portfolio Manager of the Portfolio.Mr.Dahl has served as Portfolio Manager since 2007. Michael Koskuba, Portfolio Manager/Analyst of the Portfolio.Mr.Koskuba has served as Portfolio Manager since 2007. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Portfolio are as follows: 4 Investment Class Shares.The minimum initial investment in the Portfolio is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500.Subsequent investments for the Portfolio must be at least $100.The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares.The minimum initial investment is $250,000 for the Portfolio.Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Portfolio (known as redeeming shares) on any business day by telephone or mail. Tax Information The Portfolio’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 5 Large Company Value Portfolio Investment Objective The Large Company Value Portfolio’s (the “Portfolio”) investment objective is to provide investment results of a portfolio of publicly traded common stocks of companies in the applicable sub-category of the Wilshire 5000 IndexSM.The applicable sub-category of the Wilshire 5000 IndexSM is the large cap value sub-category. Fees and Expenses of the Large Company Value Portfolio This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.75% 0.75% Distribution and Service (12b-1) Fees 0.25% None Other Expenses Total Annual Portfolio Operating Expenses Example:This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Portfolio’s performance.During the most recent fiscal year, the Portfolio’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies · The Portfolio focuses on the large company value segment of the U.S. equity market. · The Portfolio invests substantially all of its assets in the common stock companies with larger market capitalizations—greater than approximately [$250 million] as of December31, 2012. 6 · The Portfolio invests, generally, in companies with relatively low price to book value ratios, low price to earnings ratios and higher than average dividend yields (which means that their prices are low relative to the size of their dividends). · The Portfolio uses a multi-manager strategy with multiple subadvisers who employ different strategies.Each subadviser’s strategy is set forth below: Acadian Asset Management LLC (“Acadian”).Acadian’s buy/sell process is completely objective, automated and driven by changes in expected returns whenever a portfolio is re-optimized.The Portfolio’s current holdings with their risk and expected return characteristics are compared to the entire investment universe.Less attractive securities are discarded from the Portfolio while more attractive securities are added, as long as the cost of the buy and sell does not exceed the expected value-added to be gained. Pzena Investment Management, LLC (“Pzena”).Pzena focuses exclusively on companies that it believes are underperforming their historically demonstrated earnings power.Pzena applies intensive fundamental research to such companies in an effort to determine whether the problems that caused the earnings shortfalls are temporary or permanent.Pzena invests in a company only when it judges that the company’s problems are temporary, the company’s management has a viable strategy to generate earnings recovery and Pzena believes there is meaningful downside protection in case the earnings recovery does not materialize.Pzena generally sells a security when Pzena believes there are more attractive opportunities available, or there is a change in the fundamental characteristics of the issuer. Systematic Financial Management, L.P. (“Systematic”).Systematic’s strategy includes a quantitative screen of all companies (U.S. Equity, ADRs and foreign securities traded on U.S. markets) with the market capitalization range of companies in the Russell 1000 Index.Companies are ranked by valuation and a positive earnings catalyst.Systematic will sell a stock (1)when price appreciation causes the company valuation to expand to fair value, (2)when other investment opportunities present more attractive prospects from a valuation and expected return basis, (3)when analysis leads to an anticipated downward estimate revision or (4)when a negative earnings surprise is reported. Principal Risks You may lose money by investing in the Portfolio.In addition, investing in the Portfolio involves the following principal risks: Equity Risk.The principal risk of investing in the Portfolio is equity risk.This is the risk that the prices of stocks held by the Portfolio will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances.Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments.The value of the Portfolio’s shares will go up and down due to movement in the collective returns of the individual securities held by the Portfolio.Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Style Risk.Another risk of investing in the Portfolio is the risk that the Portfolio’s value style will perform poorly or fall out of favor with investors.For example, at times the market may favor large capitalization stocks over small capitalization stocks, value stocks over growth stocks, or vice versa. 7 Multi-Managed Fund Risk.The Portfolio is a multi-managed fund with multiple subadvisers who employ different strategies.As a result, the Portfolio may have buy and sell transactions in the same security on the same day. Portfolio Turnover Risk.The Portfolio may experience high rates of portfolio turnover, which may result in above average transaction costs and could result in the payment by shareholders of taxes on above-average amounts of realized investment gains, including net short-term capital gains, which are taxed as ordinary income for federal income tax purposes. The Large Company Value Portfolio may appeal to you if: · you are a long-term investor; · you seek growth of capital; · you believe that the market will favor a particular investment style, such as large cap value stocks, over other investment styles in the long term and you want a more focused exposure to that investment style; or · you own other funds or stocks which provide exposure to some but not all investment styles and would like a more complete exposure to the equity market. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Large Company Value Portfolio by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio’s average annual total returns compare to those of a broad measure of market performance.The chart and table assume reinvestment of dividends and distributions.The Portfolio’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns [BAR CHART] [During the periods shown in the bar chart, the highest return for a quarter was 21.38% (quarter ended 09/30/09) and the lowest return for a quarter was -22.30% (quarter ended 12/31/08).] The returns for the Portfolio’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. 1 year 5 years 10 years Average Annual Total Returns (periods ended December31, 2012) Investment Class Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Shares Institutional Class Return Before Taxes Russell 1000 Value Index (reflects no deduction for fees, expenses or taxes) 8 After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who are tax exempt or hold their Portfolio shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares.After-tax returns for Institutional Class Shares will vary. Management Adviser Wilshire Associates Incorporated Subadvisers and Portfolio Managers Acadian Ronald D. Frashure, Chairman, President and Chief Executive Officer of Acadian and Portfolio Manager of the Portfolio.Mr.Frashure has served as Portfolio Manager since 2007. John R. Chisholm, Executive Vice-President and Chief Investment Officer of Acadian and Portfolio Manager of the Portfolio.Mr.Chisholm has served as Portfolio Manager since 2007. Brian K. Wolahan, Senior Vice-President and Director, Portfolio Management of Acadian and Portfolio Manager of the Portfolio.Mr.Wolahan has served as Portfolio Manager since 2007. Raymond F. Mui, Senior Vice-President of Acadian and Portfolio Manager of the Portfolio.Mr.Mui has served as Portfolio Manager since 2007. Pzena Richard S. Pzena, Managing Principal and Chief Executive Officer and Co-Chief Investment Officer of Pzena and Portfolio Manager of the Portfolio.Mr.Pzena has served as Portfolio Manager since 2004. John P. Goetz, Managing Principal and Co-Chief Investment Officer of Pzena and Portfolio Manager of the Portfolio.Mr.Goetz has served as Portfolio Manager since 2004. Antonio DeSpirito,III, Principal of Pzena and Portfolio Manager of the Portfolio.Mr.DeSpirito has served as Portfolio Manager since 2004. Systematic D. Kevin McCreesh, Managing Partner of Systematic and Portfolio Manager of the Portfolio.Mr.McCreesh has served as Portfolio Manager since 2007. Ronald Mushock, Managing Partner of Systematic and Portfolio Manager of the Portfolio.Mr.Mushock has served as Portfolio Manager since 2007. 9 Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Portfolio are as follows: Investment Class Shares.The minimum initial investment in the Portfolio is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500.Subsequent investments for the Portfolio must be at least $100.The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares.The minimum initial investment is $250,000 for the Portfolio.Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Portfolio (known as redeeming shares) on any business day by telephone or mail. Tax Information The Portfolio’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 10 Small Company Growth Portfolio Investment Objective The Small Company Growth Portfolio’s (the “Portfolio”) investment objective is to provide investment results of a portfolio of publicly traded common stocks of companies in the applicable sub-category of the Wilshire 5000 IndexSM.The applicable sub-category of the Wilshire 5000 IndexSM is the small cap growth sub-category. Fees and Expenses of the Small Company Growth Portfolio This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% None Other Expenses Total Annual Portfolio Operating Expenses Example: This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Portfolio’s performance.During the most recent fiscal year, the Portfolio’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies · The Portfolio focuses on the small company growth segment of the U.S. equity market. · The Portfolio invests substantially all of its assets in the common stock of companies with smaller market capitalizations—which range between approximately [$10 million and $5.0 billion] as of December31, 2012. 11 · The Portfolio invests in companies that historically have above average earnings or sales growth and retention of earnings, often such companies have above average price to earnings ratios. · The Portfolio places less emphasis on companies with a long history of established growth than the Large Company Growth Portfolio. · The Portfolio invests in small-cap companies that may still further develop. · The Portfolio uses a multi-manager strategy with multiple subadvisers who employ different strategies.Each subadviser’s strategy is set forth below: Los Angeles Capital Management and Equity Research, Inc. (“Los Angeles Capital”).n managing its portion of the Small Company Growth Portfolio, Los Angeles Capital uses Los Angeles Capital’s Dynamic Alpha Stock Selection ModelSM, a proprietary model, to seek to generate incremental returns above the Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark.Securities with declining alphas or those which increase portfolio risk become sell candidates while securities with improving alphas or those which decrease portfolio risk become buy candidates. Ranger Investment Management, L.P (“Ranger”).Ranger’s investment team searches for quality growth companies by implementing a bottom-up, fundamental research driven security selection process.In the research process, Ranger focuses on identifying small and mid capitalization U.S. equities characterized by accelerating revenue and earnings growth, high recurring revenues, strong balance sheets and free cash flow generation.In addition to extensive quantitative analysis, Ranger gives careful consideration to qualitative analysis and judgment of the management team, accounting practices, corporate governance and the company’s competitive advantage.Ranger utilizes a proprietary system to identify companies that violate the firm’s sell disciplines.Ranger seeks to identify problem stocks early and enhance performance by removing them before they become significant problems. Principal Risks You may lose money by investing in the Portfolio.In addition, investing in the Portfolio involves the following principal risks: Equity Risk.The principal risk of investing in the Portfolio is equity risk.This is the risk that the prices of stocks held by the Portfolio will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances.Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments.The value of the Portfolio’s shares will go up and down due to movement in the collective returns of the individual securities held by the Portfolio.Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Small Cap Risk.Small-cap companies may lack the management experience, financial resources, product diversity and competitive strengths of larger companies, and may be traded less frequently.These companies may be in the developmental stage or may be older companies undergoing significant changes.Small-cap companies may also be subject to greater business risks and more sensitive to changes in economic conditions than larger more established companies.As a result, the prices of small-cap companies may rise and fall more sharply. 12 Style Risk.Another risk of investing in the Portfolio is the risk that the Portfolio’s growth style will perform poorly or fall out of favor with investors.For example, at times the market may favor large capitalization stocks over small capitalization stocks, value stocks over growth stocks, or vice versa. Multi-Managed Fund Risk.The Portfolio is a multi-managed fund with multiple subadvisers who employ different strategies.As a result, the Portfolio may have buy and sell transactions in the same security on the same day. Portfolio Turnover Risk.The Portfolio may experience high rates of portfolio turnover, which may result in above average transaction costs and could result in the payment by shareholders of taxes on above-average amounts of realized investment gains, including net short-term capital gains, which are taxed as ordinary income for federal income tax purposes. The Small Company Growth Portfolio may appeal to you if: · you are a long-term investor; · you seek growth of capital; · you believe that the market will favor a particular investment style, such as small cap growth stocks, over other investment styles in the long term and you want a more focused exposure to that investment style; or · you own other funds or stocks which provide exposure to some but not all investment styles and would like a more complete exposure to the equity market. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Portfolio by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio’s average annual total returns compare to those of a broad measure of market performance.The Portfolio’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns [BAR CHART] [During the periods shown in the bar chart, the highest return for a quarter was 18.59% (quarter ended 06/30/03) and the lowest return for a quarter was -26.62% (quarter ended 12/31/08).] The returns for the Portfolio’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. 1 year 5 years 10 years Average Annual Total Returns (periods ended December31, 2012) Investment Class Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Shares Institutional Class Return Before Taxes Russell 2000 Growth Index (reflects no deduction for fees, expenses or taxes) 13 After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who are tax exempt or hold their Portfolio shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares.After-tax returns for Institutional Class Shares will vary. Management Adviser Wilshire Associates Incorporated Subadvisers and Portfolio Managers Los Angeles Capital Thomas D. Stevens, Chairman of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Stevens has served as Portfolio Manager since 2002. Hal W. Reynolds, Chief Investment Officer of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Reynolds has served as Portfolio Manager since 2011. Daniel E. Allen, Director of Global Equities of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Allen has served as Portfolio Manager since 2011. Ranger W. Conrad Doenges, Portfolio Manager of the Portfolio.Mr.Doenges has served as Portfolio Manager since 2007. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Portfolio are as follows: Investment Class Shares.The minimum initial investment in the Portfolio is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500.Subsequent investments for the Portfolio must be at least $100.The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares.The minimum initial investment is $250,000 for the Portfolio.Subsequent investments must be at least $100,000. 14 To Redeem Shares You may sell your shares back to the Portfolio (known as redeeming shares) on any business day by telephone or mail. Tax Information The Portfolio’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 15 Small Company Value Portfolio Investment Objective The Small Company Value Portfolio’s (the “Portfolio”) investment objective is to provide investment results of a portfolio of publicly traded common stocks of companies in the applicable sub-category of the Wilshire 5000 IndexSM.The applicable sub-category of the Wilshire 5000 IndexSM is the small cap value sub-category. Fees and Expenses of the Small Company Value Portfolio This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.85% 0.85% Distribution and Service (12b-1) Fees 0.25% None Other Expenses Total Annual Portfolio Operating Expenses Example:This example is intended to help you compare the cost of investing in the Portfolio with the cost of investing in other mutual funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Portfolio’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Portfolio pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Portfolio shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Portfolio’s performance.During the most recent fiscal year, the Portfolio’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies · The Portfolio focuses on the small company value segment of the U.S. equity market. · The Portfolio invests substantially all of its assets in the common stock of companies with smaller market capitalizations—which range between approximately [$10 million and $5.0 billion] as of December31, 2012. 16 · The Portfolio invests, generally, in companies with relatively low price to book value ratios, low price to earnings ratios and relatively high dividend yields (dividend yields for small companies are generally less than those of large companies). · The Portfolio invests in small-cap companies that may still further develop. · The Portfolio uses a multi-manager strategy with multiple subadvisers who employ different strategies.Each subadviser’s strategy is set forth below: Los Angeles Capital Management and Equity Research, Inc. (“Los Angeles Capital”).In managing its portion of the Small Company Value Portfolio, Los Angeles Capital uses Los Angeles Capital’s Dynamic Alpha Stock Selection ModelSM, a proprietary model, to seek to generate incremental returns above the Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark.Securities with declining alphas or those which increase portfolio risk become sell candidates while securities with improving alphas or those which decrease portfolio risk become buy candidates. NWQ Investment Management Company, LLC (“NWQ”).NWQ seeks to provide superior risk-adjusted returns through an analyst-driven value-oriented process.NWQ invests in companies which it believes are undervalued and where it believes catalysts exist to unlock value or improve profitability regardless of market movements or industry developments.Investment decisions are made on an opportunistic basis, capitalizing on NWQ’s evaluation of situations created by investor over-reaction, misperception and short-term focus.NWQ’s stock selection process is driven by rigorous bottom-up fundamental research.Quantitative measures include price-to-cash flow, price-to-sales, price-to-earnings, price-to-book and earnings quality.Qualitatively, NWQ focuses on management strength, corporate strategy, competitive position and shareholder value orientation.NWQ does extensive bottom-up research on each current and potential common stock holding, having direct contact with corporate management and assessing the expected risk/reward ratio of an investment to determine the absolute downside versus the expected upside.NWQ typically either eliminates or trims positions when NWQ believes a security no longer meets the three criteria at the core of its investment discipline:attractive valuation, favorable risk/reward ratio and belief in a catalyst. Principal Risks You may lose money by investing in the Portfolio.In addition, investing in the Portfolio involves the following principal risks: Equity Risk.The principal risk of investing in the Portfolio is equity risk.This is the risk that the prices of stocks held by the Portfolio will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances.Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments.The value of the Portfolio’s shares will go up and down due to movement in the collective returns of the individual securities held by the Portfolio.Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Small Cap Risk.Small-cap companies may lack the management experience, financial resources, product diversity and competitive strengths of larger companies, and may be traded less frequently.These companies may be in the developmental stage or may be older companies undergoing significant changes.Small-cap companies may also be subject to greater business risks and more sensitive to changes in economic conditions than larger more established companies.As a result, the prices of small-cap companies may rise and fall more sharply. 17 Style Risk.Another risk of investing in the Portfolio is the risk that the Portfolio’s value style will perform poorly or fall out of favor with investors.For example, at times the market may favor large capitalization stocks over small capitalization stocks, value stocks over growth stocks, or vice versa. Multi-Managed Fund Risk.The Portfolio is a multi-managed fund with multiple subadvisers who employ different strategies.As a result, the Portfolio may have buy and sell transactions in the same security on the same day. Portfolio Turnover Risk.The Portfolio may experience high rates of portfolio turnover, which may result in above average transaction costs and could result in the payment by shareholders of taxes on above-average amounts of realized investment gains, including net short-term capital gains, which are taxed as ordinary income for federal income tax purposes. The Small Company Value Portfolio may appeal to you if: · you are a long-term investor; · you seek growth of capital; · you believe that the market will favor a particular investment style, such as small cap value stocks, over other investment styles in the long term and you want a more focused exposure to that investment style; or · you own other funds or stocks which provide exposure to some but not all investment styles and would like a more complete exposure to the equity market. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Portfolio by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio’s average annual total returns compare to those of a broad measure of market performance.The Portfolio’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. Calendar Year Returns [BAR CHART] [During the periods shown in the bar chart, the highest return for a quarter was 25.22% (quarter ended 09/30/09) and the lowest return for a quarter was -24.52% (quarter ended 12/31/08).] The returns for the Portfolio’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. 18 Average Annual Total Returns (periods ended December31, 2012) 1 year 5 years 10 years Investment Class Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Shares Institutional Class Return Before Taxes Russell 2000 Value Index (reflects no deduction for fees, expenses or taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who are tax exempt or hold their Portfolio shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares.After-tax returns for Institutional Class Shares will vary. Management Adviser Wilshire Associates Incorporated Subadvisers and Portfolio Managers Los Angeles Capital Thomas D. Stevens, Chairman of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Stevens has served as Portfolio Manager since 2002. Hal W. Reynolds, Chief Investment Officer of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Reynolds has served as Portfolio Manager since 2011. Daniel E. Allen, Director of Global Equities of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Allen has served as Portfolio Manager since 2011. NWQ Phyllis G. Thomas, CFA, Portfolio Manager of the Portfolio.Ms.Thomas has served as Portfolio Manager since 2007. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Portfolio are as follows: Investment Class Shares.The minimum initial investment in the Portfolio is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500.Subsequent investments for the Portfolio must be at least $100.The minimum investments do not apply to certain employee benefit plans. 19 Institutional Class Shares.The minimum initial investment is $250,000 for the Portfolio.Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Portfolio (known as redeeming shares) on any business day by telephone or mail. Tax Information The Portfolio’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Portfolio through a broker-dealer or other financial intermediary (such as a bank), the Portfolio and its related companies may pay the intermediary for the sale of Portfolio shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Portfolio over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 20 Wilshire 5000 IndexSM Fund Investment Objective The Wilshire 5000 IndexSM Fund’s (the “Index Fund”) investment objective is to replicate as closely as possible the performance of the Wilshire 5000 IndexSM (the “Index”) before the deduction of Index Fund expenses. Fees and Expenses of the Wilshire 5000 IndexSM Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Index Fund. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 0.10% 0.10% Distribution and Service (12b-1) Fees 0.25% None Other Expenses Total Annual Portfolio Operating Expenses Example:This example is intended to help you compare the cost of investing in the Index Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the Index Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The Index Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when the Index Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Index Fund’s performance.During the most recent fiscal year, the Index Fund’s portfolio turnover rate was % of the average value of its portfolio. Principal Investment Strategies · The Index Fund invests primarily in the common stock of companies included in the Index that are representative of the Index. · The Index Fund uses enhanced “stratified sampling” techniques in an attempt to replicate the performance of the Index.Stratified sampling is a technique that uses sector weighting and portfolio characteristics profiling to keep the Index Fund within acceptable parameter ranges relative to the benchmark. 21 · The Index Fund normally holds stocks representing at least 90% of the total market value of the Index. The Index is an unmanaged index which measures the performance of all equity securities of U.S. headquartered issuers with readily available price data.The Index includes over 4,500 stocks, with each stock weighted according to its market value.This means that companies having larger stock capitalizations will have a larger impact on the market value of the Index.The Index has been computed continuously since 1974 and is published daily in many major U.S. newspapers and is the broadest measure of the U.S. equity market.The Index Fund normally holds stocks representing at least 90% of the Index’s total market value, which ranges between 1,000 and 2,500 stocks. Principal Risks You may lose money by investing in the Index Fund.In addition, investing in the Index Fund involves the following principal risks: Equity Risk.The principal risk of investing in the Index Fund is equity risk.This is the risk that the prices of stocks held by the Index Fund will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances.Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments.The value of the Index Fund’s shares will go up and down due to movement in the collective returns of the individual securities held by the Index Fund.Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. Index Risk.There is a risk that the Index Fund’s performance may not exactly match the performance of the Index.The Index Fund does not hold every stock contained in the Index and the performance of the stocks held in the Index Fund may not track exactly the performance of the stocks held in the Index.Furthermore, unlike the Index, the Index Fund incurs management fees, 12b-1 fees (for Investment Class Shares only), administrative expenses and transaction costs in trading stocks. The Index Fund may appeal to you if: · you are a long-term investor; · you seek growth of capital; · you seek to capture returns that are representative of the entire U.S. equity market; · you seek to potentially reduce risk through broad diversification across large and small capitalization stocks and value and growth stocks; or · you seek an index fund which, unlike a traditional index fund, includes the stocks of small- and mid-capitalization companies as well as large capitalization companies. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the Index Fund by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the Portfolio’s average annual total returns compare to those of a broad measure of market performance.The Index Fund’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. 22 Calendar Year Returns [BAR CHART] [During the periods shown in the bar chart, the highest return for a quarter was 16.27% (quarter ended 09/30/09) and the lowest return for a quarter was -22.36% (quarter ended 12/31/08).] The returns for the Index Fund’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. Average Annual Total Returns (periods ended December31, 2012) 1 year 5 years 10 years Investment Class Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Shares Institutional Class Return Before Taxes Wilshire 5000 IndexSM (reflects no deduction for fees, expenses or taxes) After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who are tax exempt or hold their Index Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares.After-tax returns for Institutional Class Shares will vary. Management Adviser Wilshire Associates Incorporated Subadviser and Portfolio Managers Los Angeles Capital Thomas D. Stevens, Chairman of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Stevens has served as Portfolio Manager since 2002. Hal W. Reynolds, Chief Investment Officer of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Reynolds has served as Portfolio Manager since 2011. Daniel E. Allen, Director of Global Equities of Los Angeles Capital and Portfolio Manager of the Portfolio.Mr.Allen has served as Portfolio Manager since 2011. 23 Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the Index Fund are as follows: Investment Class Shares.The minimum initial investment in the Index Fund is $1,000.Subsequent investments for the Index Fund must be at least $100.The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares.The minimum initial investment is $250,000 for the Index Fund.Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the Index Fund (known as redeeming shares) on any business day by telephone or mail. Tax Information The Index Fund’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the Index Fund through a broker-dealer or other financial intermediary (such as a bank), the Index Fund and its related companies may pay the intermediary for the sale of Index Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Index Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 24 Wilshire International Equity Fund Investment Objective The Wilshire International Equity Fund (the “International Fund”) seeks capital appreciation. Fees and Expenses of the International Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the International Fund. Annual Portfolio Operating Expenses (expenses that you pay each year as a percentage of the value of your investment): Investment Class Institutional Class Management Fees 1.00% 1.00% Distribution and Service (12b-1) Fees 0.25% None Other Expenses* Total Annual Fund Operating Expenses** Less Fee Waiver/Expense Reimbursement Net Annual Fund Operating Expenses * “Other Expenses” are based on estimated amounts because of the Fund’s new strategy effective March , 2013. ** Wilshire Associates Incorporated (“Wilshire”) has entered into a contractual expense limitation agreement with Wilshire Mutual Funds, Inc. (the “Company”), on behalf of the International Fund to waive a portion of its management fee to limit expenses of the International Fund (excluding taxes, brokerage expenses, dividend expenses on short securities and extraordinary expenses) to 1.50% and 1.25% of average daily net assets for Investment Class Shares and Institutional Class Shares, respectively.This agreement to limit expenses continues through at least April30, 2014 or upon the termination of the Advisory Agreement.To the extent that the International Fund’s expenses are less than the expense limitation, Wilshire may recoup the amount of any management fee waived within three years after the year in which Wilshire incurred the expense if the recoupment does not exceed the existing expense limitation. Example: This example is intended to help you compare the cost of investing in the International Fund with the cost of investing in other mutual funds.The example assumes that you invest $10,000 for the time periods indicated and then redeem all of your shares at the end of those periods.The example also assumes that your investment has a 5% return each year and that the International Fund’s operating expenses remain the same.Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investment Class Institutional Class Portfolio Turnover The International Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when International Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the International Fund’s performance.During the most recent fiscal year, the International Fund’s portfolio turnover rate was % of the average value of its portfolio. 25 Principal Investment Strategies The International Fund invests, under normal circumstances, at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities.The International Fund invests in companies, wherever organized, which do business primarily outside the United States and in other affiliated international companies. The International Fund intends to diversify its investments in operating companies among several countries and to have represented in its holdings business activities in not less than three different countries.The operating companies in which the International Fund primarily invests are equity securities of established companies that the subadvisers believe have favorable characteristics and that are listed on foreign exchanges.The International Fund may invest up to 35% of its net assets in emerging market securities, including ETFs.The International Fund may also invest in fixed-income securities of foreign governments and companies. The International Fund may use a multi-manager strategy with subadvisers who may employ different strategies.Currently, Thomas White International Ltd. (“Thomas White”) manages the International Fund’s portfolio. Principal Risks You may lose money investing in the International Fund.In addition, investing in the International Fund involves the following principal risks: Foreign Investment Risk.Foreign investments often involve risks such as political instability, differences in financial reporting standards and less stringent regulation of securities markets. Emerging Market Risk.Foreign investment risk may be particularly high to the extent the International Fund invests in securities of issuers based in countries with developing economies (i.e., emerging markets).These securities may present market, credit, currency, liquidity, legal, political and other risks different from, or greater than, the risks of investing in developed foreign (non-U.S.) countries. Equity Risk.A principal risk of investing in the International Fund is equity risk.This is the risk that the prices of stocks held by the International Fund will change due to general market and economic conditions, perceptions regarding the industries in which the companies participate, and each company’s particular circumstances.Equity investments, including common stocks, tend to be more volatile than bonds and money market instruments.The value of the International Fund’s shares will go up and down due to movement in the collective returns of the individual securities held by the International Fund.Because common stocks are subordinate to preferred stocks in a company’s capital structure, in a company liquidation, the claims of secured and unsecured creditors and owners of bonds and preferred stocks take precedence over the claims of common stock shareholders. ETF Risk.ETFs in which the International Fund may invest involve certain inherent risks generally associated with investments in a portfolio of common stocks, including the risk that the general level of stock prices may decline, thereby adversely affecting the value of each unit of the ETF.Moreover, an ETF may not fully replicate the performance of its benchmark index because of the temporary unavailability of certain index securities in the secondary market or discrepancies between the ETF and the index with respect to the weightings of securities of the number of stocks held.Investing in ETFs, which are investment companies, may involve duplication of advisory fees and certain other expenses. Currency Risk.Non-U.S. dollar-denominated securities are subject to fluctuations in the exchange rates between the U.S. dollar and foreign currencies which may negatively affect an investment.Adverse changes in exchange rates may erode or reverse any gains produced by foreign currency denominated investments, and may widen any losses. 26 Small Cap Risk.Small-cap companies may lack the management experience, financial resources, product diversity and competitive strengths of larger companies, and may be traded less frequently.These companies may be in the developmental stage or may be older companies undergoing significant changes.Small-cap companies may also be subject to greater business risks and more sensitive to changes in economic conditions than larger more established companies.As a result, the prices of small-cap companies may rise and fall more sharply. Market Risk.For equity securities, stock market movements will affect the International Fund’s share price on a daily basis.Declines in value are possible because of declines in the stock market in general or because of a decline in the specific securities held by the International Fund.There is also the possibility that the price of the security will fall because the market perceives that there is or will be a deterioration in the fundamental value of the issuer or poor earnings performance by the issuer.Market risk may affect a single company, industry, sector or the market as a whole.For debt securities, the market value of a security may move up and down, sometimes rapidly and unpredictably.Market risk may affect a single issuer, an industry, a sector or the bond market as a whole. Recent Market Events Risk.The equity and debt capital markets in the U.S. and elsewhere have experienced unprecedented volatility in the past several years.This financial crisis had caused a significant decline in the value and liquidity of many securities and may create a higher degree of volatility in the net asset values of many mutual funds, including the International Fund.Because these events are unprecedented, it is difficult to predict their magnitude or duration.Changes in market conditions will not have the same impact on all types of securities. In response to the crisis, the U.S. Government and the Federal Reserve have taken steps to support financial markets.The withdrawal of this support could negatively impact the value and liquidity of certain securities.In addition, legislation recently enacted in the U.S. calls for changes in many aspects of financial regulation.The impact of the legislation on the markets, and the practical implications for market participants, may not be fully known for some time. Portfolio Strategy Risk.The investment performance of the International Fund is in part dependent upon a subadviser’s skill in making appropriate investments.To the extent that the International Fund’s investments differ from the portfolio represented by the benchmark, there exists the potential for volatility of the return of the International Fund relative to its index.As the industry and sector composition of the market or index changes over time, the implementation of the International Fund’s strategy can lead to substantial differences in the sector or industry allocation of the International Fund relative to the market or index. Multi-Managed Fund Risk.The International Fund may be a multi-managed fund with multiple subadvisers who employ different strategies.As a result, when the International Fund employs multiple subadvisers, the International Fund may have buy and sell transactions in the same security on the same day. Asset Allocation Risk.Although asset allocation among different asset categories and investment strategies generally reduces risk and exposure to any one category or strategy, the risk remains that the Adviser may favor an asset category or investment strategy that performs poorly relative to other asset categories and investment strategies. 27 Investment Style Risk.During certain market conditions, a fund with a more specific investment style (such as value or growth) may perform less well than a fund that allows greater flexibility in the investment of assets. Certain Wilshire funds are permitted to invest in the International Fund.As a result, the International Fund may have large inflows or outflows of cash from time to time.This could have adverse effects on the International Fund’s performance if the International Fund were required to sell securities or invest cash at times when it otherwise would not do so.This activity could also accelerate the realization of capital gains and increase the International Fund’s transaction costs. Past Performance The bar chart and the performance table below provide an indication of the risks of investing in the International Fund by showing how the investment performance of the Investment Class Shares has varied from year to year and by showing how the International Fund’s average annual total returns compare to those of a broad measure of market performance.The International Fund’s past investment performance (before and after taxes) does not necessarily indicate how it will perform in the future. On March , 2013, the International Fund’s investment strategy was changed.Consequently, prior period performance may have been different if the investment strategy had not changed. Calendar Year Returns [BAR CHART] [During the periods shown in the bar chart, the highest return for a quarter was 14.05% (quarter ended 09/30/09) and the lowest return for a quarter was -22.84% (quarter ended 12/31/08).] The returns for the International Fund’s Investment Class shares were lower than the Institutional Class Shares because Investment Class Shares pay distribution (12b-1) fees. Average Annual Total Returns (periods ended December31, 2012) 1 year 3 years Since Inception (11/16/07) Investment Class Return Before Taxes Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Shares Institutional Class Return Before Taxes MSCI EAFE Index (reflects no deduction for fees, expenses and taxes)* S&P 500 Index (reflects no deduction for fees, expenses and taxes) * Effective March , 2013, the Fund changed its benchmark to the MSCI EAFE Index because it is more reflective of the Fund’s investment strategy. After-tax returns are calculated using the historical highest individual federal marginal income tax rates for each year in the period and do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor’s tax situation and may differ from those shown.The after-tax returns shown are not relevant to investors who are tax exempt or hold their International Fund shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. After-tax returns are shown for only Investment Class Shares.After-tax returns for Institutional Class Shares will vary. 28 Management Adviser Wilshire Associates Incorporated Subadviser and Portfolio Managers Thomas White Thomas S. White, Jr., Co-Founder, President and Chief Investment Officer of Thomas White and Portfolio Manager of the International Fund.Mr. White has served as Portfolio Manager since 2013. Wei Li, Ph.D, CFA, Executive Vice President and Director of Research of Thomas White and Portfolio Manager of the International Fund.Dr. Li has served as Portfolio Manager since 2013. Jinwen Zhang, Ph.D, CFA, Senior Vice President and Assistant Director of Research of Thomas White and Portfolio Manager of the International Fund.Dr. Zhang has served as Portfolio Manager since 2013. Douglas M. Jackman, CFA, Executive Vice President and Senior Research Officer of Thomas White and Portfolio Manager of the International Fund.Mr. Jackman has served as Portfolio Manager since 2013. Purchase and Sale of Fund Shares Minimum Initial Investments The minimum initial investments in the International Fund are as follows: Investment Class Shares.The minimum initial investment in the International Fund is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500.Subsequent investments for the International Fund must be at least $100.The minimum investments do not apply to certain employee benefit plans. Institutional Class Shares.The minimum initial investment is $250,000 for the International Fund.Subsequent investments must be at least $100,000. To Redeem Shares You may sell your shares back to the International Fund (known as redeeming shares) on any business day by telephone or mail. 29 Tax Information The International Fund’s distributions are generally taxable to you as ordinary income or capital gains. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase shares of the International Fund through a broker-dealer or other financial intermediary (such as a bank), the International Fund and its related companies may pay the intermediary for the sale of International Fund shares and related services.These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the International Fund over another investment.Ask your salesperson or visit your financial intermediary’s website for more information. 30 MORE INFORMATION ABOUT INVESTMENTS AND RISKS While the previous pages describe the main points of the Large Company Growth Portfolio, Large Company Value Portfolio, Small Company Growth Portfolio, Small Company Value Portfolio (collectively, the “Style Portfolios”), Index Fund and the International Fund’s strategy and risks, the following pages describe additional details regarding the Portfolios. Wilshire Associates Incorporated (“Wilshire”) serves as the investment adviser to the Portfolios.As part of its management and oversight of the Portfolios, Wilshire selects investment advisers to serve as subadvisers, and determines the allocation of each Portfolio’s assets among the selected subadvisers through the use of sophisticated models.In its discretion, Wilshire may allocate no assets to a given subadviser.Each subadviser manages a portion of one or more of the Portfolios.Wilshire selects subadvisers to manage the assets of the Portfolios, subject to approval of the Wilshire Mutual Funds, Inc. (the “Company”)’s Board of Directors (the “Board”), based upon a due diligence process that focuses on, but is not limited to, each subadviser’s philosophy and process, people and organization, resources and performance. Wilshire conducts its investment decision-making through an investment committee structure.The investment committee reviews the daily performance of the Portfolios and the subadvisers.Additionally, the risk profiles of the Portfolios and the subadvisers are monitored closely to ensure compliance with stated investment guidelines.The investment committee maintains regular communication with the subadvisers. Style Portfolios The Company offers focused exposure to four distinct segments of the U.S. market — large company growth, large company value, small company growth and small company value.Wilshire establishes the parameters for “large company” and “small company” stocks.The Style Portfolios’ “growth” and “value” criteria generally follow the criteria of each Portfolio’s respective benchmark.Each Style Portfolio owns only securities within these parameters which correspond to that style.The Style Portfolios invest substantially in common stock, but other investments may also include cash equivalents, convertible securities, warrants and ETFs.To maintain a proper style exposure in each Style Portfolio, the subadvisers will change a Style Portfolio’s holdings as companies’ characteristics change.A subadviser will sell stocks that no longer meet the criteria of a particular Style Portfolio.For example, a subadviser may consider a stock to no longer be a value stock if its price advances strongly.Each subadviser seeks to maintain a fully invested position in a Style Portfolio at all times.This means that a Style Portfolio generally holds little uninvested cash, thus seeking to ensure that you receive the full benefit of any market advances (however, it also means you will bear the full impact of any market declines).The number of securities eligible for investment by a Style Portfolio at any time varies. The investment philosophies of the subadvisers managing each Style Portfolio are described in more detail below.No assurance exists that a Style Portfolio will achieve its investment objectives. Acadian Acadian serves as a subadviser to a portion of the Large Company Value Portfolio.Acadian’s U.S. Value Equity strategy is a value-oriented approach to active stock selection in the U.S. market and uses a highly disciplined and structured approach to select the most attractive stocks from over 4,000 large-cap stocks currently contained in Acadian’s U.S. stock universe.The strategy takes active positions versus the benchmark using sophisticated quantitative techniques based on a wide range of investment factors.The process targets undervalued securities with attractive underlying business trends, based on a range of earnings-, quality- and price-related factors that are also incorporated in the process. 31 A stock enters the portfolio from the bottom up.Each day, every stock in the universe receives an updated score, in terms of standard deviations from the average for its market, on a wide range of the fundamental value factors and other measures noted above.First the stock is evaluated from a bottom-up perspective to attempt to predict how it will perform within its industry and then from a top-down perspective in an effort to predict the relative performance of each industry. From this, along with some minor scaling and other adjustments, Acadian derives an expected relative return for the stock, which is one of the inputs into the optimization process.The optimizer weights the return forecasts for all stocks in the allowed universe for the portfolio, along with their diversification characteristics (risk, correlation, liquidity, and sector/industry representation) to determine which ones have a place in the optimal portfolio mix.The stock and sector/industry weights of the optimized portfolio are the result of these stock choices, combined with overall portfolio risk control. A stock will be automatically sold in a subsequent optimization if its expected return deteriorates to the point where it can be replaced by a more attractive stock that plays an equally useful diversification role.The replacement stock’s expected return must be enough to more than cover the expected transaction costs of selling the original stock and buying something else. Cornerstone Cornerstone serves as a subadviser to a portion of the Large Company Growth Portfolio.Cornerstone’s investment philosophy is premised on successfully identifying a “perception gap”, which it believes exists when consensus expectations fail to recognize the true earnings power of a given company.Cornerstone focuses broadly on companies with over $1 billion in market capitalization, strong management with a proven track record, and a sustainable competitive advantage.Fundamentally, Cornerstone looks to invest in companies with strong organic revenue and operating earnings growth, firms whose net income is confirmed by free cash flows, and strong, flexible balance sheets.A further distinguishing feature of Cornerstone’s process is a short-term contrarian approach employed within the context of long-term fundamentals, where it will actively buy and sell around short-term price movement of a company as long as there are no changes to its long-term fundamental expectations.The strategy will typically hold around 35 to 55 securities. Los Angeles Capital Los Angeles Capital serves as a subadviser to a portion of each of the Large Company Growth Portfolio, Small Company Growth Portfolio and Small Company Value Portfolio.In managing its portion of each of the Large Company Growth Portfolio, Small Company Growth Portfolio and Small Company Value Portfolio, Los Angeles Capital uses Los Angeles Capital’s Dynamic Alpha Stock Selection ModelSM, a proprietary model, to seek to generate incremental returns above a Portfolio’s benchmark, while attempting to control investment risk relative to the benchmark. Los Angeles Capital builds portfolios that maximize return subject to an acceptable level of risk relative the portfolio’s benchmark.Security level alphas are generated on a weekly basis and the portfolio is rebalanced through an optimization process to improve the portfolio’s risk return profile.Using the alphas for each stock, a mean variance optimizer is used to rebalance the portfolio.In this process, Los Angeles Capital develops a trade list of individual securities that will seek to improve the portfolio’s return/risk profile relative to the current portfolio.A portfolio is rebalanced to reflect changes in investor preferences as measured by our factor forecasts.If a security no longer has the risk characteristics we believe investors are favoring, Los Angeles Capital will see a need to sell a stock in the portfolio.As economic conditions change and investor risk preferences evolve, our forecasts for these and other factors will change accordingly. 32 Los Angeles Capital does not set price targets or impose valuation constraints.The Dynamic Alpha Stock Selection Model is the basis of security valuation and selection.Los Angeles Capital may limit or modify a portfolio’s holdings based upon a perceived risk or concern regarding a particular company’s investment merits.Los Angeles Capital’s portfolios are typically fully invested, with cash holdings generally representing less than 0.5% of the portfolio’s value. NWQ NWQ serves as a subadviser to a portion of the Small Company Value Portfolio.NWQ seeks to provide superior risk-adjusted returns through an analyst-driven value-oriented process.NWQ invests in companies which it believes are undervalued and where it believes catalysts exist to unlock value or improve profitability regardless of market movements or industry developments.Such catalysts can be new management, improving fundamental characteristics, renewed management focus, industry consolidation or company restructuring.Catalysts can also include free options or hidden assets that are not being correctly valued by the market.Investment decisions are made on an opportunistic basis, capitalizing on NWQ’s evaluation of situations created by investor over-reaction, misperception and short-term focus.NWQ looks for low expectation stocks that it believes possess positive risk/reward characteristics and may be overlooked by Wall Street. NWQ’s stock selection process is driven by rigorous bottom-up fundamental research that begins with a universe encompassing approximately 2,000 companies.Special situation stocks, including American Depository Receipts (“ADRs”), are occasionally included in the universe.Quantitative measures include price-to-cash flow, price-to-sales, price-to-earnings, price-to-book and earnings quality.Qualitatively, NWQ focuses on management strength, corporate strategy, competitive position and shareholder value orientation.NWQ does extensive bottom-up research on each current and potential common stock holding, having direct contact with corporate management and assessing the expected risk/reward ratio of an investment to determine the absolute downside versus the expected upside.Upon identifying stocks with attractive valuation characteristics and with catalysts that NWQ expects to drive investment results, NWQ selects approximately 40 to 70 securities for its portion of the Small Company Value Portfolio. NWQ continually monitors all of its portfolio holdings and generally performs a rigorous, objective review on any investment that declines materially in price.NWQ typically either eliminates or trims positions when NWQ believes a security no longer meets the three criteria at the core of its investment discipline:attractive valuation, favorable risk/reward ratio and belief in a catalyst. Pzena Pzena serves as a subadviser to a portion of the Large Company Value Portfolio.Pzena has a “classic” value investment philosophy; it seeks to buy very good businesses at very low prices.Pzena focuses exclusively on companies that it believes are underperforming their historically demonstrated earnings power.Pzena applies intensive fundamental research to such companies in an effort to determine whether the problems that caused the earnings shortfalls are temporary or permanent.Pzena invests in a company only when it judges that the company’s problems are temporary, the company’s management has a viable strategy to generate earnings recovery and Pzena believes there is meaningful downside protection in case the earnings recovery does not materialize.Pzena believes that a concentrated portfolio focused exclusively on companies such as these will generate meaningful returns for long-term investors.This concentration may increase the volatility of Pzena’s portion of the Large Company Value Portfolio compared to more diversified funds. 33 Pzena generally sells a security when Pzena believes there are more attractive opportunities available, or there is a change in the fundamental characteristics of the issuer.In this way, Pzena attempts to avoid “emotional” input and to focus on the pure valuation level of each company. Ranger Ranger serves as subadviser to a portion of the Small Company Growth Portfolio.Ranger utilizes a disciplined, consistent investment approach to both securities selection and risk management.Ranger’s investment team searches for quality growth companies by implementing a bottom-up, fundamental research driven security selection process.In the research process, Ranger focuses on identifying small and mid capitalization U.S. equities characterized by accelerating revenue and earnings growth, high recurring revenues, strong balance sheets and free cash flow generation. In addition to extensive quantitative analysis, Ranger gives careful consideration to qualitative analysis and judgment of the management team, accounting practices, corporate governance and the company’s competitive advantage.Once these quantitative and qualitative characteristics are thoroughly analyzed, Ranger’s investment team then determines whether a company is undervalued and whether there is sufficient upside to the stock price to warrant an investment. Ranger utilizes information provided by two of its proprietary systems, “Long Manager” and the “Suspect List”, to monitor its portfolios and better understand risk.“Long Manager” is a real-time analytical tool utilized by Ranger’s investment team on a daily basis to monitor individual stocks and client portfolios to ensure compliance with client investment objectives.“Long Manager” also provides detailed, up-to-the-minute market information relating to all portfolio holdings and identifies securities that violate internal guidelines or are approaching their price targets.The “Suspect List” monitors 23 fundamental and technical characteristics and is used to identify companies that violate the firm’s sell disciplines.Ranger’s continual review process is designed to identify problem stocks early and enhance performance by removing them before they become significant problems in Ranger’s portion of the Small Company Growth Portfolio. Systematic Systematic serves as a subadviser to a portion of the Large Company Value Portfolio.Systematic’s large cap value investment strategy originates with a quantitative screen of all companies (US. Equity, ADRs and foreign securities traded on U.S. markets) with all stocks generally consistent with the market capitalization range of the Russell 1000 Index.Companies are ranked by valuation and a positive earnings catalyst.Systematic’s screening process generates a research focus list of approximately 150 companies meriting rigorous fundamental analysis to confirm each stock’s value and catalysts for appreciation. Systematic will sell a stock (1) when price appreciation causes the company valuation to expand to fair value, (2)when other investment opportunities present more attractive prospects from a valuation and expected return basis, (3)when analysis leads to an anticipated downward estimate revision or (4)when a negative earnings surprise is reported. Victory Victory serves as a subadviser to a portion of the Large Company Growth Portfolio.Victory employs a growth-oriented style using bottom-up fundamental company analysis as a basis for all investment decisions.Victory constructs its portion of the Large Company Growth Portfolio with high-quality, large-capitalization equity securities that Victory believes are likely to produce superior earnings growth. 34 Earnings growth drives stock prices over time.Victory seeks high-quality companies that have growing earnings, strong financial foundations, market-leadership, and superb management teams.The Victory investment team seeks to generate alpha (relative to the Russell 1000 Growth Index) by owning a focused portfolio of high-quality growth companies that Victory believes will deliver earnings growth greater than that which the market expects.Victory employs a bottom-up, long-term approach in managing a focused portfolio of approximately 25 stocks.Victory sells a stock when the fundamental characteristics deteriorate or when a better investment opportunity is identified, and a position is reduced when a 10% position size limit is reached.Victory does not time the market and seeks to remain fully invested at all times. The Index Fund The Index Fund provides exposure to the U.S. stock market as a whole by investing primarily in the common stocks of companies included in the Index.The Index is an unmanaged capitalization weighted index of over 4,500 U.S. equity securities and includes all the U.S. stocks regularly traded on the New York Stock Exchange (“NYSE”), the American Stock Exchange and the NASDAQ over-the-counter market.The Index Fund normally holds stocks representing at least 90% of the Index’s total market value, which ranges between 1,000 and 2,500 stocks. Los Angeles Capital serves as the subadviser to the Index Fund.Los Angeles Capital manages the Index Fund using an enhanced stratified sampling investment approach.Stratified sampling uses sector weighting and portfolio characteristic profiling to keep the Index Fund within acceptable parameter ranges relative to the benchmark. Over time, Los Angeles Capital expects the correlation between the performance of the Index and the performance of the Index Fund to be over 90% before the deduction of Index Fund expenses.A 100% correlation would indicate that the Index Fund’s performance exactly matches the performance of the Index.The Index Fund’s ability to track the Index’s performance will be affected by factors such as the Index Fund’s expenses, changes in stocks represented in the Index and the timing and amount of sales and redemptions of Index Fund shares. The International Fund The International Fund seeks long-term growth of capital primarily through diversified holdings of marketable foreign equity investments.The International Fund invests, under normal circumstances, at least 80% of its net assets (plus the amount of any borrowings for investment purposes) in equity securities.The International Fund invests in companies, wherever organized, which do business primarily outside the United States and in other affiliated investment companies.The International Fund intends to diversify its investments in operating companies among several countries and to have represented in its holdings business activities in not less than three different countries.The operating companies in which the International Fund primarily invests are equity securities of established companies that the subadvisers believe have favorable characteristics and that are listed on foreign exchanges.The International Fund may invest up to 35% of its net assets in emerging markets securities, including ETFs.The International Fund may also invest in fixed-income securities of foreign governments and companies. Currently, Wilshire has retained Thomas White to manage the International Fund.The basic investment philosophy of Thomas White is described below: Based on its research, Thomas White seeks to buy equity securities of companies at a market price that is undervalued.This strategy is intended to produce a portfolio with lower price-to-earnings and price-to-book ratios than other mutual funds.Such portfolio characteristics are typical of what are commonly referred to as “value” funds. 35 Companies considered attractive typically will have one or more of the following characteristics: · The market price of their equity securities is undervalued relative to earnings power, break-up value and inherent profitability. · The companies are, or may soon be, exhibiting improved financial characteristics represented by rising cash flow, return on equity, operating margins and book value. · The price of their equities may have recently underperformed the general market due to a low level of investor expectations regarding the earnings outlook. · The companies should have the strength to operate successfully through adverse business conditions. This approach seeks out equities where current investor enthusiasm is low.Positions are normally sold when the investment community’s perceptions improve and the securities approach a market price that Thomas White believes to be fair value. Thomas White adheres to a long-term investment approach, and it does not attempt to predict short-term changes in the general market.Under normal market conditions, Thomas White intends to invest in companies for holding periods greater than one year so the frequency of its purchases and sales generally should be below many comparable mutual funds.Lower portfolio turnover helps to reduce trading costs and shareholders’ taxes. A high exposure to the equity market is normally maintained unless Thomas White is unable to find undervalued securities that meet its criteria.Using this investment management style, Thomas White seeks strong long-term performance, below average return volatility and portfolio resilience in difficult market environments. The International Fund has no present intention of altering its general policy of being primarily invested in foreign securities under normal conditions.However, in the event of exceptional conditions abroad, the International Fund may temporarily invest all or a portion of its assets in Canadian or U.S. government obligations or currencies, or securities of companies incorporated in and having their principal activities in Canada or the United States.The reason for implementing a temporary defensive position is to avoid market losses.However, if market conditions improve, this strategy may result in reducing the potential gains from a rising market, thus reducing the International Fund’s ability to achieve its investment objective. Recent Market Events Risk The equity and debt capital markets in the U.S. have experienced unprecedented volatility in the past several years.This financial crisis had caused a significant decline in the value and liquidity of many securities and may create a higher degree of volatility in the net asset values of many mutual funds, including the Portfolios.Because these events are unprecedented, it is difficult to predict their magnitude or duration.Changes in market conditions will not have the same impact on all types of securities. In response to the crisis, the U.S. Government and the Federal Reserve have taken steps to support financial markets.The withdrawal of this support could negatively impact the value and liquidity of certain securities.In addition, legislation recently enacted in the U.S. calls for changes in many aspects of financial regulation.The impact of the legislation on the markets, and the practical implications for market participants, may not be fully known for some time. 36 Securities Lending A Portfolio may lend its investment securities in an amount of up to 33 ⅓% of its total assets to approved institutional borrowers who need to borrow securities in order to complete certain transactions.Any loss in the market price of securities loaned by a Portfolio that occurs during the term of the loan would be borne by the Portfolio and would affect the Portfolio’s investment performance.Also, there may be delays in recovery of securities loaned or even a loss of rights in the collateral should the borrower of the securities fail financially while the loan is outstanding.However, loans will be made only to borrowers selected by a Portfolio’s delegate after a review of relevant facts and circumstances, including the creditworthiness of the borrower.The Portfolios’ Board will make arrangements to vote or consent with respect to a material event affecting a Portfolio’s securities on loan. Temporary Investments During adverse market or economic conditions, or to meet large withdrawals, a Portfolio may temporarily invest all or a part of its assets in defensive investments.These investments include U.S. government securities and high quality U.S. dollar-denominated money market securities, including certificates of deposit, bankers’ acceptances, commercial paper, short-term debt securities and repurchase agreements.When following a defensive strategy a Portfolio may not achieve its investment objective. Disclosure of Portfolio Holdings A description of the Company’s policies and procedures relating to disclosure of portfolio holdings is available in the Portfolios’ Statement of Additional Information (“SAI”) and on the Company’s website at www.wilfunds.com.The Portfolios’ complete portfolio holdings data will be made available monthly on its website, generally on the first business day following the 20th calendar day after month end.Such information will remain available on the website until the information is filed with the SEC on Form N-Q or Form N-CSR (which must be filed within 60 days of the end of the applicable quarter). MANAGEMENT OF THE PORTFOLIOS Investment Adviser Wilshire is the investment adviser for the Portfolios.Wilshire, formed in 1972, is located at 1299 Ocean Avenue, Suite 700, Santa Monica, California 90401.As of December31, 2012, Wilshire managed [$80.3 billion] in assets.Wilshire also provides investment technology products and investment consulting and private equity investment services.Wilshire conducts its investment decision-making through an investment committee structure.The investment committee consists of senior level investment professionals with significant investment experience.The investment committee is currently comprised of Cleo Chang, Aysun Gelisen, Jeff Kriegish, Jason Schwarz, James St. Aubin, Helen Thompson, Jonathan Miles and Victor Zhang.Mr.Zhang is chairman of the investment committee. The Portfolios paid Wilshire the advisory fees shown below during 2012. 37 Portfolio Management fee as a % of average daily net assets of the Portfolio Large Company Growth Portfolio Large Company Value Portfolio Small Company Growth Portfolio Small Company Value Portfolio Wilshire 5000 IndexSM Fund Wilshire International Equity Fund* * The Advisor waived 0.04% of its management fee pursuant to a contractual agreement to limit expenses during the 2012 fiscal year. The advisory agreement between the Company and Wilshire (the “Agreement”) permits the Board and Wilshire to retain subadvisers for the Portfolios in certain circumstances without shareholder approval.Under the Agreement, Wilshire may charge annual fees of 0.75% of average daily net assets for the first $1 billion and 0.65% thereafter for the Large Company Growth Portfolio and Large Company Value Portfolio, up to 0.85% of average daily net assets for the first $1 billion and 0.75% thereafter for the Small Company Growth Portfolio and Small Company Value Portfolio, 0.10% of the average daily net assets for the first $1 billion and 0.07% thereafter for the Index Fund and up to 1.00% of the average daily net assets for the first $1 billion and 0.90% thereafter for the International Fund. Wilshire has entered into a contractual expense limitation agreement with the International Fund to waive a portion of its management fee to limit expenses of the International Fund (excluding taxes, brokerage expenses, dividend expenses on short securities, and extraordinary expenses) to 1.50% and 1.25% of average daily net assets for Investment Class Shares and Institutional Class Shares, respectively.This agreement to limit expenses continues through at least April30, 2014.Wilshire may recoup the amount of any management fee waived within three years after the year in which Wilshire incurred the expense if the recoupment does not exceed the existing expense limitation.Since July22, 2004, Wilshire has voluntarily waived advisory fees and reimbursed expenses of the Small Company Growth Portfolio and Small Company Value Portfolio so that total annual portfolio operating expenses of each Portfolio will not exceed 1.50% of the average daily net assets of the Investment Class.Since July22, 2004, Wilshire has voluntarily agreed to limit total annual portfolio operating expenses for the Institutional Class Shares of the Small Company Growth Portfolio and Small Company Value Portfolio to 1.50% less an equivalent ratio of Investment Class share-specific expenses.These voluntary fee waivers/reimbursements are expected to continue until December31, 2013 and may be terminated or modified at any time, subject to approval of the Board.A discussion regarding the basis for the Board’s approval of the Agreement is included in the Company’s annual report to shareholders dated December31, 2012. Wilshire may pay certain financial institutions (which may include banks, securities dealers and other industry professionals) which make the Portfolios available on their omnibus platforms a “servicing fee” and other non-cash compensation for performing certain administrative service functions for shareholders.These payments and compensation are in addition to fees paid by the Portfolios.These fees will be paid periodically and will generally be based on a percentage of the value of the institutions’ client Portfolio shares. 38 Wilshire may pay additional compensation, out of profits derived from its management fee and not as an additional charge to the Portfolio, to certain financial institutions (which may include banks, securities dealers and other industry professional) for the sale and/or distribution of Portfolio shares or the retention and/or servicing of Portfolio investors and Portfolio shares (“revenue sharing”).These payments are in addition to any distribution or servicing fees payable under a 12b-1 or service plan of the Portfolio, any record keeping or sub-transfer agency fees payable by the Portfolio, or other fees described in the fee table or elsewhere in the prospectus or statement of additional information.Examples of “revenue sharing” payments include, but are not limited to, payment to financial institutions for “shelf space” or access to a third party platform or Portfolio offering list or other marketing programs, including, but not limited to, inclusion of the Portfolio on preferred or recommended sales lists, mutual fund “supermarket” platforms and other formal sales programs; granting Wilshire access to the financial institutions sales force; granting Wilshire access to the financial institution’s conferences and meetings; assistance in training and educating the financial institution’s personnel; and obtaining other forms of marketing support.The level of revenue sharing payments made to financial institutions may be a fixed fee or based upon one or more of the following factors:gross sales, current asset and/or number of accounts of the Portfolio attributable to the financial institution, or other factors as agreed to by Wilshire and the financial institution or any combination thereof.The amount of these revenue sharing payments is determined at the discretion of Wilshire from time to time, may be substantial, and may be different for different financial institutions depending upon the services provided by the financial institution.Such payments may provide an incentive for the financial institution to make shares of the Portfolio available to its customers and may allow the Portfolios greater access to the financial institution’s customers. Investment Subadvisers The SEC has issued an order (the “Order”) to Wilshire and the Company, exempting them from the Investment Company Act of 1940, as amended (the “1940 Act”) requirement to submit to shareholders new or materially amended subadvisory agreements for their approval, and reducing the amount of disclosure required to be provided regarding the fees paid to subadvisers.The Order provides that Wilshire may identify, retain and compensate subadvisers that are not “affiliated persons” of Wilshire, as defined in the 1940 Act, to manage all or portions of the Portfolios, subject to the Board’s approval.Wilshire is responsible for, among other things, setting each Portfolio’s investment strategy and structure, identifying subadvisers, ongoing monitoring and evaluation of subadvisers, implementing procedures to ensure that subadvisers comply with each Portfolio’s investment objectives, policies, guidelines and restrictions, terminating subadvisers (subject to the Board’s oversight) and reallocating assets among subadvisers.Shareholders will be notified of, and provided with information regarding, Wilshire’s retention of new subadvisers or any material amendments to subadvisory agreements, within 90 days of either occurrence. Each subadviser’s fees are paid by Wilshire.A discussion regarding the basis for the Board’s approval of each subadvisory agreement, with the exception of the subadvisory agreement with Thomas White, is available in the Company’s annual report to shareholders dated December31, 2012.A discussion regarding the basis for the Board’s approval of the subadvisory agreement with Thomas White will be available in the Company’s semi-annual report to shareholders dated June30, 2013.The SAI provides additional information about each portfolio manager’s compensation, other accounts managed, and ownership of shares in the Portfolio managed. Acadian Wilshire has entered into a subadvisory agreement with Acadian, effective September20, 2007, to manage a portion of the Large Company Value Portfolio, subject to the supervision of Wilshire and the Board.Acadian is located at One Post Office Square, 20th Floor, Boston, Massachusetts 02109.Acadian was founded in 1986 and is a subsidiary of Old Mutual Asset Managers (US) LLC, which is an indirect wholly owned subsidiary of Old Mutual plc.Old Mutual plc is a publicly traded company listed on the U.K. and South African stock exchanges.Acadian manages risk-controlled, value-focused portfolios on behalf of pension funds, endowments, foundations, governments and other institutions based in the US. and abroad.Acadian’s investment process employs sophisticated analytical models for active stock selection as well as peer group valuation.As of December31, 2012, Acadian managed approximately [$42.2 billion] in assets. 39 A team of eighteen investment professionals manage Acadian’s allocated portion of the Large Company Value Portfolio’s assets.Ronald D. Frashure, Chairman, President and Chief Executive Officer, plays a key role in Acadian’s investment and quantitative management.Mr.Frashure joined Acadian in 1988.John R. Chisholm, Executive Vice President and Chief Investment Officer, is responsible for oversight of portfolio management and research efforts.Mr.Chisholm joined Acadian in 1987.Brian K. Wolahan, Senior Vice President and Director, Portfolio Management, is responsible for developing and applying quantitative techniques to the evaluation of markets and securities.Mr.Wolahan joined Acadian in 1990.Raymond F. Mui, Senior Vice President and Portfolio Manager, specializes in the development of investment strategies for the developed and emerging equity markets.Mr.Mui joined Acadian in 1991. Cornerstone Wilshire has entered into a subadvisory agreement with Cornerstone effective June1, 2010, to manage a portion of the Large Company Growth Portfolio, subject to the supervision of Wilshire and the Board.Cornerstone is located at 3600 Minnesota Drive, Suite 70, Edina, MN 55435.Andrew S. Wyatt and Thomas G. Kamp own a majority of Cornerstone and are deemed to control it.Mr.Wyatt is Chief Executive Officer and a director of the Adviser.Thomas G. Kamp, CFA, the President, Chief Investment Officer and Portfolio Manager of Cornerstone, is also an owner of Cornerstone.As of December31, 2012, Cornerstone managed approximately [$1.7 billion] in assets.Mr.Kamp, is the portfolio manager of the Large Company Growth Portfolio.Mr.Kamp joined Cornerstone in February2006.Previously, he was a Senior Vice President and Portfolio Manager at Alliance Capital Management from 1993-2006.He earned his MBA at Northwestern University and a BSME at Southern Methodist University. Los Angeles Capital Wilshire entered into a subadvisory agreement with Los Angeles Capital, effective April1, 2002, to manage the Wilshire 5000 Index Fund and portions of the Large Company Growth Portfolio, Small Company Growth Portfolio and Small Company Value Portfolio, subject to the supervision of Wilshire and the Board.Los Angeles Capital is located at 11150 Santa Monica Blvd., Suite 200, Los Angeles, CA 90025.As of December31, 2012, Los Angeles Capital managed approximately [$8.2 billion] in assets.Thomas D. Stevens, CFA - Chairman and President, Principal; Hal W. Reynolds, CFA - Chief Investment Officer, Principal; and Daniel E. Allen, CFA - Director of Global Equities, Principal, are the senior portfolio managers for the portion of each Portfolio sub-advised by Los Angeles Capital.From 1980 until Los Angeles Capital was formed in April2002, Mr.Stevens was employed by Wilshire, where he served as a Senior Managing Director and Principal.Mr.Reynolds is one of the founding members of Los Angeles Capital, established in 2002, and prior to founding the firm, he was a Managing Director and Principal at Wilshire.Prior to joining Los Angeles Capital in 2009, Mr.Allen was a Senior Managing Director and Board member of Wilshire. NWQ Wilshire entered into a subadvisory agreement with NWQ, effective November13, 2007, as amended from time to time, to manage a portion of the Small Company Value Portfolio, subject to the supervision of Wilshire and the Board.NWQ is located at 2049 Century Park East, 16th Floor, Los Angeles, California 90067.As of December31, 2012, NWQ managed approximately [$18.2 billion] in assets, which includes approximately $904 million in Unified Managed Account assets.Phyllis G. Thomas, CFA, is the portfolio manager of NWQ’s portion of the Small Company Value Portfolio.Ms.Thomas joined NWQ in 1990 and previously managed institutional portfolios for The Boston Company and Standard Investment Management Company.Ms.Thomas provides portfolio management services to NWQ’s small and small/mid-cap portfolios on a day-to-day basis. 40 NWQ is a subsidiary of Nuveen Investments, Inc. (“Nuveen”), maintaining autonomy with regard to personnel, investment philosophy, process, style, and client relationships.Nuveen is a subsidiary of Windy City Investments, Inc., which is a wholly owned subsidiary of Windy City Investments Holdings, LLC (“Windy City Holdings”), a holding company formed by equity investors led by Madison Dearborn Partners, LLC, a private equity firm.Windy City Holdings’ investors include Bank of America/Merrill Lynch& Co. and an affiliate of U.S. Bank National Association. Pzena Wilshire entered into a subadvisory agreement with Pzena, effective December23, 2004, as amended from time to time, to manage a portion of the Large Company Value Portfolio, subject to the supervision of Wilshire and the Board.Pzena is located at 120 West 45th Street, 20th Floor, New York, New York 10036.As of December31, 2012, Pzena managed approximately [$13.5 billion] in assets.Pzena’s investment team consists of Richard S. Pzena, John P. Goetz and Antonio DeSpirito,III.Mr.Pzena is the founder, Managing Principal and Chief Executive Officer and Co-Chief Investment Officer of Pzena.Prior to forming Pzena in 1995, Mr.Pzena was the Director of U.S. Equity Investments and Chief Research Officer for Sanford C. Bernstein& Company.He joined Bernstein in 1986.Mr.Goetz is a Managing Principal and Co-Chief Investment Officer at Pzena.Prior to joining Pzena in 1996, Mr.Goetz held a range of positions at Amoco Corporation for over 14 years, most recently as the Global Business Manager for Amoco’s $1 billion polypropylene business.His prior positions include strategic planning, joint venture investments and project financing in various oil and chemical businesses.Mr.DeSpirito is a Principal and portfolio manager of large cap value at Pzena.Previously, Mr.DeSpirito was one of the portfolio managers of Pzena’s small cap value service.Prior to joining Pzena in 1996, Mr.DeSpirito was an associate in the Corporate Department at the Boston-based law firm of Ropes& Gray. Ranger Wilshire has entered into a subadvisory agreement with Ranger, effective September19, 2007, to manage a portion of the Small Company Growth Portfolio, subject to the supervision of Wilshire and the Board.Ranger is located at 300 Crescent Court, Suite 1100, Dallas, Texas 75201.As of December31, 2012, Ranger managed approximately [$1.05 billion] in assets.W. Conrad Doenges is primarily responsible for the day-to-day management of Ranger’s allocated portion of the Small Company Growth Portfolio’s assets.Mr.Doenges joined Ranger in 2004 and serves as the Portfolio Manager for the firm’s small, mid and smid-cap growth strategies.Mr.Doenges also has primary research responsibility for consumer discretionary, consumer staples and producer durables companies.Prior to joining Ranger, Mr.Doenges served as a partner, Managing Director and Co-Chief Investment Officer for John McStay Investment Counsel.Mr.Doenges was employed by John McStay from 1998 to 2004. Systematic Wilshire has entered into a subadvisory agreement with Systematic, effective September20, 2007, to manage a portion of the Large Company Value Portfolio, subject to the supervision of Wilshire and the Board.Systematic is located at 300 Frank W. Burr Boulevard, Glenpointe East 7th Floor, Teaneck, New Jersey 07666.Systematic was founded in 1982 as a registered investment adviser, specializing in the management of value portfolios throughout the market capitalization spectrum.Systematic’s assets under management as of December31, 2012 were approximately [$11 billion]. The team of portfolio managers responsible for the day-to-day management of Systematic’s portion of the Large Company Value Portfolio’s assets is comprised of D. Kevin McCreesh and Ronald Mushock, who are also both managing partners of Systematic.Mr.McCreesh, Chief Investment Officer, has oversight responsibilities for all client portfolios.In addition, Mr.McCreesh serves as the lead portfolio manager for Systematic’s large and small cap portfolios.He joined Systematic in 1996.Mr.Mushock is a partner at Systematic and has lead portfolio management responsibility for all mid and small/mid cap portfolios.Mr.Mushock joined Systematic in 1997. 41 Thomas White Wilshire entered into a subadvisory agreement with Thomas White, effective March , 2013, to manage the International Fund, subject to the supervision of Wilshire and the Board.Thomas White, located at 440 S. LaSalle Street, Suite 3900, Chicago, Illinois 60605 had approximately [$1.4 billion] in assets under management as of December31, 2012.Day to day management of the International Fund is the responsibility of portfolio managers Thomas S. White,Jr., Douglas M. Jackman, CFA, Wei Li, Ph.D, CFA and Jinwen Zhang, Ph.D, CFA. Mr.White, President, Chief Investment Officer, and Portfolio Manager, co-founded Thomas White in 1992.He has been managing investments for 46 years and previously served as a Managing Director for Morgan Stanley Asset Management from 1979 to 1992.Mr.White has a BA in Economics from Duke University. Mr.Jackman, Executive Vice President, Portfolio Manager, and Senior Research Officer, joined Thomas White in 1995.He has been managing investments for 21 years and previously worked for Morgan Stanley.Mr.Jackman has an AB in Economics and an MBA from the University of Chicago. Mr.Li, Executive Vice President and Research Officer, joined Thomas White in 1994.He has been managing investments for 17 years and prior to joining Thomas White was a postdoctoral research assistant at Rensselaer Polytechnic Institute and a postdoctoral fellow at McGill University.Mr.Li has a BS in Mathematics from Nanjing University, a MS in Mathematics from Nanjing Normal University and a Ph.D. in Mathematics from Purdue University. Ms.Zhang, Senior Vice President and Research Officer, joined Thomas White in 1999.She has been managing investments for 13 years.Ms.Zhang has a BS in Biochemistry from Beijing University, a MBA in Finance and Accounting from the University of Chicago and a Ph.D. in Biochemistry from Iowa State University. Victory Wilshire has entered into a subadvisory agreement with Victory, effective Februaryl, 2007, to manage a portion of the Large Company Growth Portfolio, subject to the supervision of Wilshire and the Board.Victory, located at 4900 Tiedeman Road, 4th Floor Brooklyn, OH 44144, is a New York corporation registered as an investment adviser with the SEC and manages assets for institutions and individuals.Victory is a wholly owned subsidiary of KeyBank National Association and KeyCorp (NYSE:KEY), a publicly-held financial services company that provides investment management, retail and commercial banking, consumer finance, and investment banking products and services to individuals and companies throughout the United States, and for certain businesses, globally.As of December31, 2012, Victory had [$26.5 billion] in assets under management.An investment committee, comprised of four portfolio managers who are supported by a dedicated research team, is primarily responsible for the day-to-day management of Victory’s portion of the Large Company Growth Portfolio.The investment committee is lead by Erick F. Maronak, and includes Scott R. Kefer, Jason E. Dahl and Michael B. Koskuba. Erick F. Maronak has been the Chief Investment Officer, a Senior Portfolio Manager with Victory Capital Management since July2003.In his capacity as CIO, Mr.Maronak oversees the investment decisions for the Victory Growth product.From 1999 to July2003, he was the Director of Research for NewBridge Partners, LLC. 42 Scott R. Kefer is a Chartered Financial Analyst Charter Holder, and a Portfolio Manager with Victory Capital Management.From 1999 to July2003, he was a Portfolio Manager/Analyst for NewBridge Partners, LLC. Jason E. Dahl is a Chartered Financial Analyst Charter Holder, and a Portfolio Manager with Victory Capital Management.From 1999 to July2003, he was a Portfolio Manager/Analyst for NewBridge Partners, LLC. Michael B. Koskuba is a Portfolio Manager/Analyst with Victory Capital Management.From 1999 to July2003, he was a Portfolio Manager/Analyst for NewBridge Partners, LLC. Service and Distribution Plan Each Portfolio has adopted a Service and Distribution Plan pursuant to Rule 12b-1 of the 1940 Act for its Investment Class shares (the “Plan”).The Plan authorizes payments by the Investment Class Shares annually of up to 0.25% of the average daily net assets attributable to each Portfolio’s Investment Class Shares to finance distribution of those shares and services to its shareholders.Payments may be made under the Plan to securities dealers and other financial intermediaries who provide services such as answering shareholders’ questions regarding their accounts, providing shareholders with account statements and trade confirmations and forwarding prospectuses and shareholder reports.Distribution expenses covered by the Plan include marketing and advertising expenses and the costs of printing prospectuses for prospective investors.Because these fees are paid out of a Portfolio’s assets on an on-going basis, over time these fees will increase the cost of your investment and may cost more than other types of sales charges. Each Portfolio has also adopted a shareholder services plan for both its Investment Class Shares and Institutional Class Shares for certain non-distribution shareholder services provided by financial intermediaries.The shareholder services plan authorizes annual payments of up to 0.20% and 0.15% shares of the average daily net assets attributable to the Investment Class Shares and Institutional Class Shares, respectively. SHAREHOLDER INFORMATION How To Buy Portfolio Shares You may buy shares without a sales charge on any day when the NYSE is open for business (referred to as a business day).We reserve the right to reject or limit any purchase order or suspend the offering of a Portfolio’s shares if we believe it is in a Portfolio’s best interests to do so.The Portfolios do not issue share certificates. Minimum Investments The minimum initial investments in a Portfolio are as follows: · Investment Class Shares.The minimum initial investment in each Style Portfolio and the International Fund is $2,500, or $1,000 if you are a client of a securities dealer, bank or other financial institution which has made an aggregate minimum initial purchase for its customers of at least $2,500.The minimum initial investment in the Index Fund is $1,000.Subsequent investments for all Portfolios must be at least $100.The minimum investments do not apply to certain employee benefit plans. 43 · Institutional Class Shares.The minimum initial investment is $250,000 for all Portfolios.Subsequent investments must be at least $100,000. We may set different investment minimums for certain securities dealers, banks, and other financial institutions that provide omnibus processing for the Portfolios in fee-based mutual fund programs. Your initial investment must be accompanied by an Account Application.You may obtain an Account Application by calling 1-888-200-6796 or by downloading a copy from the Company’s website.We may waive or change investment minimum requirements at any time. You may purchase shares through your financial adviser or brokerage account simply by telling your adviser or broker that you wish to purchase shares of a Portfolio.Your adviser or broker will then transmit a purchase order and payment to a Portfolio on your behalf.Your adviser or broker may require a different minimum investment or impose additional limitations on buying and selling shares and may charge a service or transaction fee. You also may purchase shares directly from us as follows: (1)Checks.Checks should be made payable to “Wilshire Mutual Funds, Inc.” For subsequent investments, your Portfolio account number should appear on the check.Payments should be mailed to: Wilshire Mutual Funds, Inc. P.O. Box 219512 Kansas City, MO 64121-9512 If you are mailing via overnight courier: Wilshire Mutual Funds, Inc. c/o DST Systems, Inc. 430 W. 7th Street Kansas City, MO 64105 Include your investment slip or, when opening a new account, your Account Application, indicating the name of the Portfolio.No investments may be made with third party checks, credit cards, credit card checks, cash, traveler’s checks, money orders, bank drafts and cashier’s checks. (2)Wire Payments.You can purchase shares by wire if your bank account is maintained at a commercial bank that is a member of the Federal Reserve System or any other bank having a correspondent bank in New York City.Send funds by wire to: UMB Bank ABA:101000695 Wilshire Mutual Funds, Inc. DDA:9871737314 FFC:[Insert shareholder name(s) and account number] If your initial purchase of a Portfolio’s shares is by wire, please call 1-888-200-6796 before completing your wire payment to obtain your Portfolio account number.Please include your Portfolio account number on the Account Application and promptly mail the Account Application to us, as no redemptions will be permitted until the Account Application is received.Your bank may charge a wire fee. 44 (3)Accumulation Plan (Investment Class Shares only).The Accumulation Plan permits you to purchase shares (minimum of $100 per transaction) at regular intervals.This may be a convenient way for you to invest for long-term and intermediate financial goals.Shares are purchased by electronically transferring funds from the bank account you designate.Your bank account will be debited in an amount you specify, and shares will be purchased once a month, on either the first or fifteenth day, or twice a month, on both days, however you designate.You may only designate an account maintained at a domestic financial institution which is an Automated Clearing House member.To establish an Accumulation Plan account, you must file an authorization form with us.You may obtain the necessary authorization form by calling 1-888-200-6796.You may cancel your participation in the Accumulation Plan or change the amount of purchase at any time by mailing written notification to Wilshire Mutual Funds, Inc., c/o DST Systems, Inc., 430 W. 7th Street, Kansas City, MO 64105.The notification will be effective three business days after we receive it.We may modify or terminate this privilege at any time or charge a service fee.No such fee currently is charged. How To Sell Portfolio Shares You may sell your shares back to a Portfolio (known as redeeming shares) on any business day without a redemption fee.Please note that the Company seeks to prohibit short-term trading, as described under “Right to Reject Purchase or Exchange Orders” below, and if you redeem newly purchased shares, the Company reserves the right to reject any further purchase orders from you.A Portfolio may temporarily stop redeeming its shares when the NYSE is closed or trading on the NYSE is restricted, when an emergency exists and the Portfolio cannot sell its shares or accurately determine the value of its assets, or if the SEC orders the Portfolio to suspend redemptions.We reserve the right to impose a redemption fee in the future. You may redeem your shares in a Portfolio as follows: (1)By Telephone.You may redeem your shares by telephone if you have authorized telephone redemptions on your Account Application.Call 1-888-200-6796 with your account number, the amount of redemption and instructions as to how you wish to receive your funds. · Telephone Redemption by Check.We will make checks payable to the name in which the account is registered and normally will mail the check to you at your address of record within seven days after we receive your request.Any request for redemption proceeds made within 60 days of changing your address of record must be in writing with the signature guaranteed. · Telephone Redemption by Wire.We accept telephone requests for wire redemptions of at least $1,000 per Portfolio.We will send a wire to either a bank designated on your Account Application or in a subsequent letter with a guaranteed signature.Your designated bank must be a member of the Federal Reserve System or a correspondent bank.We normally wire proceeds on the next business day after we receive your request. · Automated Clearing House (ACH) Redemption.Redemption proceeds can be sent to your bank account by ACH transfer.You can elect this option by completing the appropriate sectionof the Account Application.There is no minimum per ACH transfer. (2)By Mail.You may also redeem your shares by mailing a request to Wilshire Mutual Funds, Inc., P.O. Box 219512, Kansas City, MO 64121-9512.If you are mailing via overnight courier, send your request to Wilshire Mutual Funds, Inc., c/o DST Systems, Inc. 430 W. 7th Street, Kansas City, MO 64105.We normally will mail a check to you at your address of record within seven days after we receive your request.Your letter should state the name of the Portfolio and the share class, the dollar amount or number of shares you are redeeming, and your account number.You must sign the letter in exactly the same way the account is registered and if there is more than one owner of shares, all owners must sign.We require a signature guarantee for each signature on your redemption letter (i) if you redeem more than $50,000, or (ii)if the investor’s address of record has changed within the past 60 days. 45 Signature Guarantees.Certain redemption requests will require a signature guarantee by an eligible guarantor institution.Eligible guarantors include commercial banks, savings and loans, savings banks, trust companies, credit unions, member firms of a national stock exchange, or any other member or participant of an approved signature guarantor program.Please note that a notary public is not an acceptable provider of a signature guarantee and that we must be provided with the original guarantee.Signature guarantees are for the protection of our shareholders.Before it grants a redemption request, the Fund may require a shareholder to furnish additional legal documents to insure proper authorization. Accounts held by a corporation, trust, fiduciary or partnership, may require additional documentation along with a signature guaranteed letter of instruction.Please contact Shareholder Services at 1-888-200-6796 for more information.The Fund participates in the Paperless Legal Program.Requests received with a Medallion Signature Guarantee will be reviewed for the proper criteria to meet the guidelines of the Program and may not require additional documentation. Involuntary Redemption.We may redeem all shares in your account if their value falls below $500 in the case of Investment Class Shares or $150,000 in the case of Institutional Class Shares, as a result of redemptions (but not as a result of a decline in their NAV).We will notify you in writing and give you 45 days to increase the value of your account to at least $500 in the case of Investment Class Shares and $150,000 in the case of Institutional Class Shares. Redemption Proceeds.You cannot redeem shares until we have received your Account Application.If you purchased your shares by check, you may not redeem shares until the check clears, which may take up to 15 business days following purchase.Although we will delay the processing of the redemption until the check clears, your shares will be valued at the next determined NAV after we receive your redemption order. We may pay your redemption proceeds wholly or partly in securities.This would happen only in the rare instance that Wilshire and a Portfolio’s subadvisers believe it would be in the Portfolio’s best interests not to pay redemption proceeds in cash.A distribution of securities in redemption of your shares is a taxable transaction for federal income tax purposes.When you sell these securities you will pay brokerage commissions. Telephone Transactions.If you authorize telephone transactions, you may be responsible for any fraudulent telephone transaction in your account if the Company and its service providers follow reasonable procedures to protect against unauthorized transactions.All telephone calls are recorded for your protection and you will be asked for information to verify your identification.You may have difficulty reaching us by telephone to request a redemption of your shares.In that case you may mail your redemption request to the address stated above. Pricing of Shares When you purchase shares of either class of a Portfolio, the price you pay per share is the NAV of the shares next determined after we receive your purchase request and payment.Similarly, the price you receive when you redeem your shares is the NAV of the shares next determined after proper redemption instructions are received.We calculate the NAV per share of each class of each Portfolio at the close of regular trading on the NYSE (generally, 4:00p.m. Eastern time) on each business day.Portfolio shares are not priced on the days on which the NYSE is closed for trading.NAV per share of a class of shares of a Portfolio is calculated by adding the value of the individual securities and other assets held by the Portfolio, subtracting the liabilities of the Portfolio attributable to that class, and dividing by the total number of the shares outstanding of that class of the Portfolio. 46 A security listed or traded on a domestic exchange is valued at its last sales price on the exchange where it is principally traded.In the absence of a current quotation, the security is valued at the mean between the last bid and asked prices on the exchange.Securities traded on the NASDAQ system are valued at the official NASDAQ closing price.If there is no NASDAQ official closing price available, the most recent bid quotation is used.Securities traded over-the-counter (other than on NASDAQ) are valued at the last current sale price.Equity securities primarily traded on a foreign exchange or market are valued daily at the price, which is an estimate of the fair value price, as provided by an independent pricing service.Debt securities that have a remaining maturity of 60 days or less are valued at prices supplied by the Company’s pricing agent, if available, and otherwise are valued at amortized cost.When market quotations are not readily available, securities are valued according to procedures established by the Board or are valued at fair value as determined in good faith by the Pricing Committee, whose members include at least two representatives of the Adviser, one of whom is an officer of the Company, or the Company’s Valuation Committee.Securities whose values are considered unreliable because a significant valuation event has occurred may be valued at fair value by the Pricing Committee or the Valuation Committee.The value of fair valued securities may be different from the last sale price (or the mean between the last bid and asked prices), and there is no guarantee that a fair valued security will be sold at the price at which a Portfolio is carrying the security. How to Exchange Portfolio Shares You may exchange your shares in a Portfolio for shares of the same class of another Portfolio.You also may exchange shares of one class for shares of another class of the same Portfolio, provided you meet the eligibility requirements (including minimum investment amounts) for purchase.Shares will be exchanged at their NAV next determined after the exchange request is received.Note that exchanges from one Portfolio to another Portfolio are taxable transactions for federal income tax purposes while exchanges from one class to another class of the same Portfolio are not taxable transactions.The Company currently offers in other prospectuses other classes of shares of the Index Fund, which are subject to the same management fees and other expenses but may be subject to different distribution and/or shareholder servicing fees. You may exchange shares through your financial adviser or broker or directly through the Company as follows: (1)By Mail.You may make an exchange by writing to Wilshire Mutual Funds, Inc., P.O. Box 219512, Kansas City, MO 64121-9512.Your letter should state the name of the Portfolio and share class you are exchanging, the number of shares you are exchanging and the name of the Portfolio and share class you are acquiring, as well as your name, account number and taxpayer identification or social security number.The signature of all owners exactly as registered on the account must be included on written requests. (2)By Telephone.Call us at 1-888-200-6796 and provide the information stated above under “By Mail”.To exchange shares by telephone, you must have authorized telephone transactions on your Account Application. · We reserve the right to reject any exchange request in whole or in part. 47 · We may modify or terminate the availability of exchanges at any time with notice to shareholders. · You should read the prospectus of a Portfolio whose shares you are acquiring. Anti-Money Laundering Program The Company is required to comply with various federal anti-money laundering laws and regulations.Consequently, the Company may be required to hold the account of an investor if the investor appears to be involved in suspicious activity or if certain account information matches information on government lists of known terrorists or other suspicious persons, or the Company may be required to transfer the account or proceeds of the account to a government agency. Federal law requires the Company to obtain, verify and record identifying information, which may include the name, street address, date of birth, taxpayer identification number or other identifying information for investors who open an account with a Portfolio.The Company may also ask to see other identifying documents.Applications without this information may not be accepted and orders will not be processed.The Company reserves the right to place limits on transactions in any account until the identity of the investor is verified; to refuse an investment in a Portfolio or involuntarily redeem an investor’s shares and close an account in the event that an investor’s identity is not verified; or suspend the payment of withdrawal proceeds if it is deemed necessary to comply with anti-money laundering regulations.The Company and its agents will not be responsible for any loss resulting from the investor’s delay in providing all required identifying information or from closing an account and redeeming an investor’s shares when an investor’s identity cannot be verified. Right to Reject Purchase or Exchange Orders You should make purchases and exchanges for investment purposes only.Short-term or other excessive trading into and out of the Portfolios may harm performance by disrupting portfolio management strategies and by increasing expenses.Accordingly, the Board has adopted a policy pursuant to which the Company attempts to prohibit market timing.The Company does not accommodate market timing and reserves the right to restrict, reject or cancel, without any prior notice, any purchase or exchange order, including transactions representing excessive trading.In general, the Company considers redemptions of shares within five days of purchase to be excessive, and it may limit exchange activity to four exchanges within one calendar year period.Exceptions to this limitation may be made for certain redemptions that do not indicate market timing strategies, such as portfolio rebalancing programs of institutional investors and systematic withdrawal programs, subject to approval by the Company’s Chief Compliance Officer.To the extent practicable, such restrictions are applicable to omnibus accounts, as well as accounts held by shareholders directly with the Company.Wilshire contractually requires that financial intermediaries which hold omnibus accounts in the Portfolios provide best efforts in assisting Wilshire in determining whether any market timing activity is occurring, and allowing Wilshire to reject trades from any individuals engaging in what it deems to be excessive trading.If the Company rejects or cancels an exchange request, neither the redemption nor the purchase side of the exchange will be processed. Shareholders seeking to engage in excessive trading practices may use a variety of strategies to avoid detection and, despite the efforts of the Company to prevent excessive trading, there is no guarantee that the Company or its agents will be able to identify such shareholders or curtail their trading practices.The ability of the Company and its agents to detect and curtail excessive trading practices may also be limited by operational systems and technological limitations.In addition, the Portfolios receive purchase, exchange and redemption orders through financial intermediaries and cannot always know or reasonably detect excessive trading which may be facilitated by these intermediaries or by the use of omnibus account arrangements. 48 Householding Policy In order to reduce printing and mailing expenses, only one copy of each prospectus, annual and semi-annual report will be sent to all related accounts at a common address, unless you have indicated otherwise on your Account Application.Shareholders may revoke their consent to householding at any time by calling 1-888-200-6796.Within 30 days of receipt of a shareholder’s revocation, the Company will begin mailing individual copies of the above-referenced documents to the shareholder’s attention. DIVIDEND AND DISTRIBUTION INFORMATION Each Portfolio intends to pay any dividends and capital gain distributions at least once a year.You may have dividends or capital gains distributions of a Portfolio automatically reinvested at NAV in additional shares of the Portfolio, or you may elect to receive them in cash.The election will be made at the time you complete your Account Application.You may change this election by notifying us in writing at any time before the record date for a particular dividend or distribution.There are no sales or other charges for the reinvestment of dividends and capital gains distributions.There is no fixed dividend rate, and there can be no assurance that a Portfolio will pay any dividends or realize any capital gains.Dividends and distributions may differ for different classes of a Portfolio. The value of your shares will be reduced by the amount of any dividends and distributions.If you purchase shares shortly before the record date for a dividend or distribution of capital gains, you will pay the full price for the shares and receive some portion of the price back as a taxable dividend or distribution. FEDERAL INCOME TAX INFORMATION A Portfolio’s distributions will consist of net investment income and capital gains, which are generally taxable to you.Dividends out of net investment income, other than “qualified dividend income,” and distributions of realized net short-term capital gains (i.e., net short-term capital gains in excess of net long-term capital losses) are taxable to you as ordinary income for federal income tax purposes.For taxable years beginning on or before December31, 2012, distributions of qualified dividend income (i.e., generally dividends received by a Portfolio from domestic corporations and certain foreign corporations) will generally be taxed to individuals and other noncorporate shareholders at federal income tax rates applicable to long-term capital gains, provided certain holding period and other requirements are met at both the Portfolio and shareholder levels.The reduced rates of federal income taxation applicable to qualified dividend income are scheduled to expire for taxable years beginning after December31, 2012.Distributions of net capital gains (i.e., the excess of net long-term capital gains over net short-term capital losses) are taxable to you at long-term capital gain rates, regardless of how long you have held your shares of a Portfolio. A Portfolio’s distributions will be subject to federal income tax whether you receive them in cash or reinvest them in additional shares of a Portfolio.Any distributions declared in October, Novemberor Decemberto shareholders of record as of a date in one of those months and paid during the following Januaryare treated for federal income tax purposes as if received on December31 of the calendar year declared.Each Portfolio will notify its shareholders each year of the amount and type of dividends and distributions it paid. 49 When you redeem or exchange shares of a Portfolio, it generally is considered a taxable event for federal income tax purposes.Any gain or loss you realize upon a redemption or exchange of shares of a Portfolio will generally be treated as long-term capital gain or loss if the shares have been held for more than one year and, if not held for such period, as short-term capital gain or loss.Short-term capital gains are taxable at ordinary federal income tax rates.For taxable years beginning on or before December31, 2012, long-term capital gains are taxable to individuals and other noncorporate shareholders at a maximum federal income tax rate of 15%.For taxable years beginning after December31, 2012, the maximum long-term capital gain rate is scheduled to increase to 35%.Your ability to utilize capital losses for federal income tax purposes is subject to various limitations. When you open an account, Internal Revenue Service (“IRS”) regulations require that you provide your taxpayer identification number (“TIN”), certify that it is correct, and certify that you are not subject to backup withholding under IRS regulations.If you fail to provide your TIN or the proper tax certifications, each Portfolio is required to withhold a portion of all the distributions (including dividends and capital gain distributions) and redemption proceeds paid to you.Each Portfolio is also required to begin backup withholding on your account if the IRS instructs it to do so.Amounts withheld may be applied to your federal income tax liability and you may obtain a refund from the IRS if withholding results in an overpayment of federal income tax for such year.Foreign shareholders are subject to different withholding requirements. This summary of federal income tax consequences is intended for general information only.You should consult a tax adviser concerning the federal, state, local and foreign tax consequences of your investment in a Portfolio in light of your particular circumstances. FINANCIAL HIGHLIGHTS The following financial highlights tables are intended to help you understand the financial performance of each Portfolio’s shares for the past five fiscal years.Certain information reflects the financial performance of a single share of a Portfolio.The total returns in each table represent the rate that an investor would have earned or lost on an investment in a Portfolio (assuming reinvestment of all dividends and distributions).This information has been audited by , independent registered public accounting firm whose report, along with each Portfolio’s financial statements and related notes, is included in the annual report, which is available on request. Large Company Growth Portfolio For a Portfolio Share Outstanding Throughout Each Year. Investment Class Shares Year Ended 12/31/2012 Year Ended 12/31/2011 Year Ended 12/31/2010 Year Ended 12/31/2009 Year Ended 12/31/2008 Net asset value, beginning of year $ Income/(loss) from investment operations: Net investment income/(loss)1 ) ) Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) Return of capital )2 From capital gains ) Total distributions ) ) Net asset value, end of year $ Total return )% % % )% Ratios to average net assets/supplemental data: Net assets, end of year (in 000’s) $ Operating expenses % Net investment income/(loss) )% % )% )% Portfolio turnover rate % % 84 % % 1 The selected per share data was calculated using the average shares outstanding method for the year. 2 Amount is less than $0.01 per share. 50 Large Company Growth Portfolio For a Portfolio Share Outstanding Throughout Each Year. Institutional Class Shares Year Ended 12/31/2012 Year Ended 12/31/2011 Year Ended 12/31/2010 Year Ended 12/31/2009 Year Ended 12/31/2008 Net asset value, beginning of year $ Income/(loss) from investment operations: Net investment income1 Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) Return of capital )2 From capital gains ) Total distributions ) ) ) Net asset value, end of year $ Total return )% % % )% Ratios to average net assets/supplemental data: Net assets, end of year (in 000’s) $ Operating expenses % Net investment income % Portfolio turnover rate % % 84 % % 1 The selected per share data was calculated using the average shares outstanding method for the year. 2 Amount is less than $0.01 per share. Large Company Value Portfolio For a Portfolio Share Outstanding Throughout Each Year. Investment Class Shares Year Ended 12/31/2012 Year Ended 12/31/2011 Year Ended 12/31/2010 Year Ended 12/31/2009 Year Ended 12/31/2008 Net asset value, beginning of year $ Income/(loss) from investment operations: Net investment income1 Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) Return of capital )2 From capital gains 2 Total distributions ) Net asset value, end of year $ Total return )% % % )% Ratios to average net assets/supplemental data: Net assets, end of year (in 000’s) $ Operating expenses % Net investment income % Portfolio turnover rate % 1 The selected per share data was calculated using the average shares outstanding method for the year. 2 Amount is less than $0.01 per share. 51 Large Company Value Portfolio For a Portfolio Share Outstanding Throughout Each Year. Institutional Class Shares Year Ended 12/31/2012 Year Ended 12/31/2011 Year Ended 12/31/2010 Year Ended 12/31/2009 Year Ended 12/31/2008 Net asset value, beginning of year $ Income/(loss) from investment operations: Net investment income1 Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) Return of capital )2 From capital gains 2 Total distributions ) Net asset value, end of year $ Total return )% % % )% Ratios to average net assets/supplemental data: Net assets, end of year (in 000’s) $ Operating expenses including reimbursement/waiver % Operating expenses excluding reimbursement/waiver % Net investment income % Portfolio turnover rate % 1 The selected per share data was calculated using the average shares outstanding method for the year. 2 Amount is less than $0.01 per share. Small Company Growth Portfolio For a Portfolio Share Outstanding Throughout Each Year. Investment Class Shares Year Ended 12/31/2012 Year Ended 12/31/2011 Year Ended 12/31/2010 Year Ended 12/31/2009 Year Ended 12/31/2008 Net asset value, beginning of year $ Income/(loss) from investment operations: Net investment income1 ) Net realized and unrealized gain/(loss) on investments * ) Total from investment operations ) ) Less distributions: From capital gains ) Total distributions ) Net asset value, end of year $ Total return )% % % )% Ratios to average net assets/supplemental data: Net assets, end of year (in 000’s) %6,813 $ $ $ Operating expenses including reimbursement/waiver % Operating expenses excluding reimbursement/waiver % Net investment income )% )% )% )% Portfolio turnover rate % 83
